Exhibit 10.30

 

AGREEMENT FOR THE SALE
AND PURCHASE OF THE
GAITHERSBURG BUSINESS

 

This Agreement for the Sale and Purchase of the Gaithersburg Business (this
“Agreement”) is made and entered into this 8th day of October, 2003, effective
as of the Effective Time by and between On-Site Sourcing, Inc., a Delaware
corporation (“Seller”), and Colornet Printing and Graphics, Inc., a Maryland
close corporation (“Buyer”).

 

RECITALS

 

A.            Seller, which has facilities located in seven states, provides
digital imaging, reprographic and digital printing services throughout the
United States of America (the “Overall Business”).

 

B.            Seller’s digital printing and off-set printing business operated
located at 18630 Woodfield Road, Gaithersburg, Maryland 20879-4711 (the
“Gaithersburg Business”), has been operated by Seller as a separate business
segment from the Overall Business.

 

C.            Seller desires to sell, and Buyer desires to purchase, the
Gaithersburg Business as a going concern effective as of the Effective Time for
the consideration, on the terms, and subject to the conditions set forth in this
Agreement.

 

The parties, intending to be legally bound, hereby agree as follows:

 

ARTICLE 1.  DEFINITIONS AND USAGE

 

1.1          DEFINITIONS.

 

The definitions of certain capitalized terms and variations thereof used in this
Agreement are as set forth on Schedule 1.1.

 

1.2          USAGE.

 

(a)           In this Agreement, unless a clear contrary intention appears:

 

(i)            the singular number includes the plural number and vice versa;

(ii)           reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually;

(iii)          reference to any gender includes each other gender;

(iv)          reference to any agreement, document or instrument means such
agreement, document or instrument as amended, modified or supplemented and in
effect from time to time in accordance with the terms thereof;

 

--------------------------------------------------------------------------------


 

(v)           reference to any Legal Requirement means such Legal Requirement as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated
thereunder, and reference to any section or other provision of any Legal
Requirement means that provision of such Legal Requirement from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision;

(vi)          “hereunder,” “hereof,” “hereto,” and words of similar import shall
be deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof;

(vii)         “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term;

(viii)        “or” is used in the inclusive sense of “and/or”;

(ix)           with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”; and

(x)            references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, or schedules thereto.

 

(b)           Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, and all accounting determinations hereunder shall
be made, in accordance with GAAP.

 

(c)           This Agreement was negotiated by the parties with the benefit of
legal representation, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party shall
not apply to any construction or interpretation hereof.

 

ARTICLE 2.  SALE AND TRANSFER OF ASSETS

 

2.1          ASSETS TO BE SOLD.  Upon the terms and subject to the conditions
set forth in this Agreement, at the Closing but effective as of the Effective
Time, Seller shall sell, convey, assign, transfer and deliver to Buyer, and
Buyer shall purchase and acquire from Seller, free and clear of any Encumbrances
other than Permitted Encumbrances, the Gaithersburg Business as a going concern,
including all of Seller’s right, title and interest in and to all of Seller’s
property and assets, real, personal or mixed, tangible and intangible, of every
kind and description, which were at the Effective Time (or which at any time
during the period from September 24, 2003, to the Effective Time were) located
at the Gaithersburg Facility or used in the Gaithersburg Business, including
those assets used in the preparation, copying, printing, binding, drilling,
labeling, collating, assembling and sale of its digital printing and off-set
printing products and the furnishing of related services to customers (including
graphic design, mailing, special finishing, storage, fulfillment and delivery)
as well as any goodwill associated therewith, including the following (but
excluding the Excluded Assets):

 

(a)           the Gaithersburg Lease, including those items listed on
Schedule 2.1(a);

(b)           all Gaithersburg Tangible Personal Property, including those items
listed on Schedule 2.1(b);

(c)           all Gaithersburg Software which was located at the Gaithersburg
Facility on or after September 24, 2003, including those listed on
Schedule 2.1(c);

 

2

--------------------------------------------------------------------------------


 

(d)           all Gaithersburg Inventories;

(e)           all Gaithersburg Contracts, including those Contracts with
customers of the Gaithersburg Business listed on Schedule 2.1(e)(i) and those
Contracts with vendors or suppliers of the Gaithersburg Business listed on
Schedule 2.1(e)(ii), and all outstanding offers or solicitations made by or to
Seller to enter into any Contract related to the Gaithersburg Business;

(f)            all Gaithersburg Government Authorizations, in each case if and
to the extent transferable to Buyer;

(g)           all Gaithersburg Records;

(h)           all Gaithersburg Intangible Rights and Property;

(i)            all Gaithersburg Claims;

(j)            the right to prepaid expense with respect to Heidelberg Service
Contract 700006240 for Heidelberg QuickMaster DI 46-4 (PLUS VERSION) 991225,
Serial No. 991225; and

(k)           all other properties and assets of every kind, character and
description, tangible or intangible, owned by Seller and used or held for use in
connection with the Gaithersburg Business, whether or not similar to the items
specifically set forth above.

 

All of the property and assets to be transferred to Buyer hereunder are herein
referred to collectively as the “Assets.”

 

Notwithstanding the foregoing, the transfer of the Assets pursuant to this
Agreement shall not include the assumption of any Liability arising out of or
related to the Assets unless Buyer expressly assumes that Liability pursuant to
Section 2.4(a).

 

2.2          EXCLUDED ASSETS.  Notwithstanding anything to the contrary
contained in Section 2.1 or elsewhere in this Agreement, all assets of the
Seller not specifically identified in Section 2.1 (collectively, the “Excluded
Assets”) are not part of the sale and purchase contemplated hereunder, are
excluded from the Assets, and shall remain the property of Seller after the
Effective Time. Notwithstanding anything to the contrary contained in
Section 2.1 or elsewhere in this Agreement, the Excluded Assets shall also
include, without limitation, the following:

 

(a)           all cash, short-term investments and other cash equivalents as of
the Effective Time;

(b)           all Accounts Receivable which arose before the Effective Time;

(c)           all rights to payment from customers of Seller arising out of the
Gaithersburg Business which (i) do not constitute Accounts Receivable which
arose before the Effective Time, (ii) relate to products which were
substantially completed but which were not been shipped to or received by the
customer at the Effective Time, and (iii) are identified on Schedule 2.2(c),
including any claim, remedy or other right related thereto;

(d)           all Gaithersburg Tangible Personal Property which was consumed,
expended or sold by Seller in the Ordinary Course of Business from September 24,
2003 to the Effective Time;

(e)           all Gaithersburg Inventories consumed, expended or sold by Seller
from September 24, 2003, to the Effective Time and any products described in
Section 2.2(c)(ii);

(f)            all Contracts with customers as to which Seller fully performs
its obligations prior to the Effective Time, all Contracts with customers as to
which Seller has been paid in whole or in part, or has accrued an Account
Receivable, prior to or at the Effective Time, and all Contracts with

 

3

--------------------------------------------------------------------------------


 

customers as to which Seller is entitled to any payment under Section 2.2(c)
after the Effective Time;

(g)           all Gaithersburg Intangible Rights and Property sold by Seller in
the Ordinary Course of Business from September 24, 2003, to the Effective Time,
and all Gaithersburg Intangible Property Rights and Property the Seller’s
Contract for which expired or terminated in the Ordinary Course of Business
prior to the Effective Time;

(h)           all Gaithersburg Claims (i) for refund of Taxes and other
governmental charges of whatever nature, and (ii) that are collected by,
satisfied or paid to the Seller prior to the Effective Time;

(i)            all rights of Seller under this Agreement, the Bill of Sale, the
Security Agreement, the Lender Subordination Agreement, the Gaithersburg Lease
Assignment, the Assignment and Assumption Agreement, and the Promissory Note;

(j)            all rights to the name On-Site Sourcing and any variations
thereof and any trademarks or trade names related thereto;

(k)           any asset or right relating to the any of the Retained
Liabilities; and

(l)            the assets listed on Schedule 2.2(l).

 

2.3          CONSIDERATION.  The consideration for the Assets (the “Purchase
Price”) will be (a) One Million Four Hundred Twenty-five Thousand Dollars
($1,425,000.00) and (b) the assumption of the Assumed Liabilities.  In
accordance with Section 2.7(b), at the Closing, the Purchase Price shall be
delivered by Buyer to Seller as follows: (a) Nine Hundred Twenty-five Thousand
Dollars ($925,000) by wire transfer, cashier’s check or certified check, as set
forth in Section 2.7(b)(i); (b) Five Hundred Thousand Dollars ($500,000.00)
payable in the form of the Promissory Note (and the corresponding grant of a
security interest); and (c) the balance of the Purchase Price by the execution
and delivery of the Assignment and Assumption Agreement.

 

2.4          LIABILITIES.

 

(a)           On the Closing Date, but effective as of the Effective Time, Buyer
shall assume sole responsibility for and agree to retain, pay, perform or
discharge only the following Liabilities of Seller (the “Assumed Liabilities”):

 

(i)            any Liability arising after the Effective Time under any of the
Assets;

(ii)           any Liability of Buyer arising out of or relating to Buyer’s
Breach of this Agreement, the Bill of Sale, the Security Agreement, the Lender
Subordination Agreement, the Gaithersburg Lease Assignment, the Assignment and
Assumption Agreement, or the Promissory Note; and

(iii)          fifty percent (50%) of the Maryland sales and use tax due and
payable with respect to the Contemplated Transactions.

 

(b)           The Retained Liabilities shall remain the sole responsibility of
and shall be retained, paid, performed and discharged solely by Seller.
“Retained Liabilities” shall mean every Liability of Seller other than the
Assumed Liabilities, including:

 

(i)            all trade accounts payable, including all trade accounts payable
arising out of the Gaithersburg Business, prior to the Effective Time;

 

4

--------------------------------------------------------------------------------


 

(ii)           all Liability under the Gaithersburg Lease arising prior to the
Effective Time, including any Liability arising out of or relating to a Breach
that occurred prior to the Effective Time (subject to the Gaithersburg Lease
Assignment);

(iii)          all Liability arising out of or related to any Breach that
occurred prior to the Effective Time under, arising out of or related to any
Asset;

(iv)          all Liability under, arising out of or related to any Excluded
Asset, including any Liability arising out of or relating to Seller’s loan
agreements, credit facilities or any security interest related thereto;

(v)           all Liability arising out of or relating to products or services
of Seller to the extent prepared, provided or sold prior to the Effective Time,
including under any warranty given by Seller with respect to such products or
services, other than to the extent assumed under Section 2.4(a);

(vi)          all Liability for Taxes, including (A) any Taxes arising as a
result of Seller’s operation of its business or ownership of the Assets prior to
the Effective Time, (B) any Taxes that will arise as a result of the sale of the
Assets pursuant to this Agreement, other than to the extent assumed under
Section 2.4(a)(iii), and (C) any deferred Taxes of any nature;

(vii)         any Liability under any Contract not assumed by Buyer under
Section 2.4(a), including any Liability arising out of or relating to Seller’s
loan agreements, credit facilities or any security interest related thereto;

(viii)        any Environmental, Health and Safety Liabilities arising out of or
relating to the operation of Seller’s business (including the Gaithersburg
Business prior to the Effective Time only) or Seller’s leasing, ownership or
operation of real property (including the Gaithersburg Lease prior to the
Effective Time only), subject to the Gaithersburg Lease Assignment;

(ix)           any Liability under the Seller’s Employee Plans, whether or not
affected employees are hired by Buyer;

(x)            any Liability arising prior to or at the Effective Time, or
arising out of or related to the Contemplated Transactions (excluding Buyer’s
employment of or offer to employ any Seller employee after the Effective Time),
under or relating to payroll, vacation, sick leave, workers’ compensation,
unemployment benefits, pension benefits, employee stock option or profit-sharing
plans, health care plans or benefits or any other employee plans or benefits of
any kind for Seller’s employees or former employees or both maintained by
Seller,  including any Liability under COBRA, whether or not affected employees
are hired by Buyer;

(xi)           any Liability arising prior to or at the Effective Time, or
arising out of or related to the Contemplated Transactions (excluding Buyer’s
employment of any Seller employee after the Effective Time), under any
employment, severance, retention or termination agreement with any employee of
Seller or any of its Related Persons, whether or not affected employees are
hired by Buyer;

(xii)          any Liability arising prior to or at the Effective Time, or
arising out of or related to the Contemplated Transactions, arising out of or
relating to any employee grievance, whether or not the affected employees are
hired by Buyer, so long as the foregoing are not affected by actions taken by
Buyer which are not contemplated by this Agreement;

 

5

--------------------------------------------------------------------------------


 

(xiii)         any Liability to indemnify, reimburse or advance amounts to any
officer, director, employee or agent of Seller;

(xiv)        any Liability to distribute to any of Seller’s shareholders or
otherwise apply all or any part of the consideration received hereunder;

(xv)         any Liability arising out of any Proceeding pending as of the
Effective Time;

(xvi)        any Liability arising out of any Proceeding commenced after the
Effective Time  and arising out of or relating to any occurrence or event
happening prior to the Effective Time;

(xvii)       any Liability arising out of or resulting from Seller’s compliance
or noncompliance with any Legal Requirement or Order of any Governmental Body;

(xviii)      any Liability of Seller under this Agreement or any other document
executed in connection with the Contemplated Transactions;

(xix)         any Liability of Seller based upon Seller’s acts or omissions
occurring after the Effective Time; and

(xx)          any Liability of Seller for brokerage or finders’ fees or other
similar payments in connection with the sale of the Gaithersburg Business or the
Assets or the Contemplated Transactions, including to any Person identified on
Schedule 3.19.

 

2.5          ALLOCATION.  The Purchase Price shall be allocated in accordance
with Exhibit 2.5. After the Closing, the parties shall make consistent use of
the allocation, fair market value and useful lives specified in Exhibit 2.5 for
all Tax purposes and in all filings, declarations and reports with the IRS in
respect thereof, including the reports required to be filed under Section 1060
of the Code. Buyer shall prepare and deliver IRS Form 8594 to Seller within
ninety (90) days after the Closing Date to be filed with the IRS. In any
Proceeding related to the determination of any Tax, neither Buyer nor Seller
shall contend or represent that such allocation is not a correct allocation.

 

2.6          CLOSING.  The purchase and sale provided for in this Agreement (the
“Closing”) will take place at the offices of Buyer’s counsel Shulman, Rogers,
Gandal, Pordy & Ecker, P.A., 11921 Rockville Pike, Third Floor, Rockville,
Maryland 20852, commencing at 3:00 p.m. (local time) on  October 8, 2003, unless
Buyer and Seller otherwise agree.

 

2.7          CLOSING OBLIGATIONS.  In addition to any other documents to be
delivered under other provisions of this Agreement, at the Closing:

 

(a)           Seller shall deliver to Buyer, together with funds sufficient to
pay all Taxes necessary for  the transfer, filing or recording thereof
(excluding any Maryland sales and use tax, which is governed by Section 2.7(d)
below):

 

(i)            an assignment and assumption agreement in the form of Exhibit
2.7(a)(i) to transfer the Gaithersburg Lease from Seller to Buyer with the
consent of the Landlord (the “Gaithersburg Lease Assignment”), executed by
Seller and Landlord;

(ii)           a bill of sale for all of the Assets other than the Gaithersburg
Lease and the Gaithersburg Intellectual Property Assets in the form of Exhibit
2.7(a)(ii) (the “Bill of Sale”), executed by Seller;

 

6

--------------------------------------------------------------------------------


 

(iii)          an assignment of the Gaithersburg Intellectual Property Assets in
the form of Exhibit 2.7(a)(iii), which assignment shall also contain Buyer’s
undertaking and assumption of the Assumed Liabilities (the “Assignment and
Assumption Agreement”), executed by Seller;

(iv)          such other deeds, bills of sale, assignments, certificates of
title, documents  and other instruments of transfer and conveyance as may
reasonably be requested by Buyer, each in form and substance satisfactory to
Buyer and its legal counsel and executed by Seller;

(v)           a security agreement between Buyer, as the debtor, and Seller, as
the secured party, in the form of Exhibit 2.7(a)(v) (the “Security Agreement”),
executed by Seller;

(vi)          a “Subordination of Debt Agreement” between Seller, as the
subordinating creditor, and People’s Capital and Leasing Corp. (the “Lender”),
as the senior creditor, with the assent of Buyer, and a lien subordination
letter from Seller to Lender, whereby, in general and among other things, Seller
agrees to the subordination of Seller’s security interests to Lender’s security
interests, in the forms attached as Exhibit 2.7(a)(vi) (collectively, the
“Lender Subordination Agreement”), both of which executed by Seller;

(vii)         a certificate executed by Seller as to the accuracy of Seller’s
representations and warranties as of the Effective Time (as though made at and
as of the Effective Time) and as of date of the Closing Date, and as to Seller’s
compliance with and performance of its covenants and obligations to be performed
or complied with at or before the Closing; and

(viii)        a certificate of the Secretary or an Assistant Secretary of Seller
certifying, as complete and accurate as of the Closing, attached copies of the
certificate of incorporation and bylaws of Seller, certifying and attaching all
requisite resolutions or actions of Seller’s board of directors and (if
applicable) shareholders approving the execution and delivery of this Agreement
and the consummation of the Contemplated Transactions, and certifying to the
incumbency and signatures of the officers of Seller executing this Agreement and
any other document relating to the Contemplated Transactions.

 

(b)           Buyer shall deliver to Seller:

 

(i)            Nine Hundred Twenty-five Thousand Dollars ($925,000) by wire
transfer of immediately available funds to an account specified by Seller in a
writing delivered to Buyer prior to the Closing Date, or by cashier’s check or
certified check;

(ii)           a non-negotiable secured promissory note executed by Buyer and
payable to Seller in the principal amount of Five Hundred Thousand Dollars
($500,000.00) in the form of Exhibit 2.7(b)(ii) (the “Promissory Note”);

(iii)          the Assignment and Assumption Agreement, executed by Buyer;

(iv)          the Gaithersburg Lease Assignment, executed by Buyer;

(v)           the Security Agreement, executed by Buyer;

(vi)          as to the Lender Subordination Agreement, the “Subordination of
Debt Agreement” executed by Buyer to assent thereto;

(vii)         a certificate executed by Buyer as to the accuracy of Buyer’s
representations and warranties as of the Effective Time (as though made at and
as of the Effective Time) and as of date of the Closing Date, and as to Buyer’s
compliance with and performance of its covenants and obligations to be performed
or complied with at or before the Closing; and

 

7

--------------------------------------------------------------------------------


 

(viii)        a certificate of the Secretary or Assistant Secretary of Buyer
certifying, as complete and accurate as of the Closing, attached copies of the
articles of incorporation and bylaws of Buyer and certifying and attaching all
requisite resolutions or actions of Buyer’s shareholders (Buyer being a closed
corporation without a board of directors) approving the execution and delivery
of this Agreement and the consummation of the Contemplated Transactions and
certifying to the incumbency and signatures of the officers of Buyer executing
this Agreement and any other document relating to the Contemplated Transactions.

 

(c)           Except as otherwise provided on Schedule 2.7(c), Lender shall have
or be entitled to a first priority security interest or other Encumbrance
(“Lender’s Encumbrance”) in or on all Assets, and all other property and assets
of Buyer, including the Buyer’s accounts receivable, fixed assets and other
tangible and intangible property  (“Buyer’s Other Assets”).  As is more fully
set forth in the Lender Subordination Agreement, the Promissory Note and the
Security Agreement, Seller shall have or be entitled to a junior lien in the
Assets and Buyer’s Other Assets; provided, however, that Seller shall not be
entitled to any lien or other Encumbrance on those items listed in
Schedule 2.7(c).  As is more fully set forth in the Security Agreement, under
certain circumstances and subject to certain terms and conditions, Seller has
agreed to subordinate its Encumbrances on Assets and Buyer’s Other Assets to
those of certain Post-Closing Lenders (as defined in the Promissory Note).

 

(d)           At Closing Seller shall pay and be solely responsible for fifty
percent (50%) of the Maryland sales and use tax due or payable with respect to
the Contemplated Transactions.  At Closing Buyer shall pay to Seller the other
fifty percent (50%) of the Maryland sales and use tax due or payable with
respect to the Contemplated Transactions.

 

2.8          CONSENTS.

 

(a)           As more fully set forth in Section 5.3(a), it shall be a condition
to Buyer’s obligation to consummate the Closing that the Landlord and Seller
shall have Consented to the sale, assignment and transfer of the Gaithersburg
Lease from Seller to Buyer by executing and delivering the Gaithersburg Lease
Assignment at or prior to Closing, which Gaithersburg Lease Assignment shall be
in full force and effect at Closing.

 

(b)           As more fully set forth in Section 5.3(b), it shall be a condition
to Buyer’s obligation to consummate the Closing that the Lender and Seller shall
have Consented to the Security Agreement, and Consented to the subordination of
the security interest granted by Buyer to Seller by executing and delivering the
Lender Subordination Agreement at or prior to Closing, which Lender
Subordination Agreement shall be in full force and effect at Closing.

 

(c)           Except as otherwise provided on Schedule 2.8(c), if there are any
Consents, excluding those referred to in Sections 2.8(a) and 2.8(b),  necessary
for the sale, assignment and transfer of any Assets to Buyer (the “Nonmaterial
Consents”) which have not been obtained (or otherwise are not in full force and
effect) prior to or at Closing, Buyer shall elect at the Closing, in the case of
each

 

8

--------------------------------------------------------------------------------


 

such Asset as to which such Nonmaterial Consents were not obtained (or otherwise
are not in full force and effect) (the “Restricted Assets”), whether to:

 

(i)            accept the assignment of such Restricted Asset, in which case, as
between Buyer and Seller, such Restricted Asset shall, to the maximum extent
practicable and notwithstanding the failure to obtain the applicable Nonmaterial
Consent, be transferred at the Closing pursuant to the Bill of Sale, Assignment
and Assumption Agreement or as otherwise provided under this Agreement; or

(ii)           reject the assignment of such Restricted Asset, in which case,
notwithstanding Sections 2.1 and 2.4, (A) neither this Agreement, the Bill of
Sale, the Assignment and Assumption Agreement, nor any other document related to
the consummation of the Contemplated Transactions shall constitute a sale,
transfer, assignment, assumption, conveyance or delivery, or an attempted sale,
transfer, assignment, assumption, conveyance or delivery, of such Restricted
Asset, and  (B) Seller shall retain such Restricted Asset and all Liabilities
arising therefrom or relating thereto.

 

ARTICLE 3.  REPRESENTATIONS AND WARRANTIES OF SELLER

 

As of the Effective Time (as though made at and as of the Effective Time) and as
of the Closing Date, Seller represents and warrants to Buyer as follows:

 

3.1          ORGANIZATION AND GOOD STANDING.

 

(a)           Seller is a Delaware corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under or related to the Assets. Seller
is duly qualified to do business as a foreign corporation and is in good
standing under the laws of the State of Maryland.

 

(b)           Seller has no Subsidiary and during the period from January 1,
2000, to the Closing Date the Gaithersburg Business was not owed or operated by
any Subsidiary of Seller.

 

3.2          ENFORCEABILITY; AUTHORITY; NO CONFLICT.

 

(a)           This Agreement constitutes the legal, valid and binding obligation
of Seller, enforceable against Seller in accordance with its terms. Upon the
execution and delivery by Seller of the Gaithersburg Lease Assignment, the Bill
of Sale, the Assignment and Assumption Agreement, the Security Agreement, the
Lender Subordination Agreement, and each other agreement to be executed or
delivered by Seller at the Closing (collectively, the “Seller’s Closing
Documents”), each of Seller’s Closing Documents will constitute the legal, valid
and binding obligation of Seller, enforceable against Seller in accordance with
its terms. Seller has the absolute and unrestricted right, power and authority
to execute and deliver this Agreement and the Seller’s Closing Documents and to
perform its obligations under this Agreement and the Seller’s Closing Documents,
and such action has been duly authorized by all necessary corporate action.

 

9

--------------------------------------------------------------------------------


 

(b)           Neither the execution and delivery of this Agreement by Seller,
nor the consummation or performance of any of the Contemplated Transactions by
Seller, will give any Person the right to prevent, delay or otherwise interfere
with any of the Contemplated Transactions pursuant to:

 

(i)            any provision of the Seller’s certificate of incorporation or
bylaws;

(ii)           any resolution adopted by the board of directors or the
shareholders of Seller;

(iii)          any Legal Requirement or any Order to which the Gaithersburg
Business, or any of the Assets, may be subject, except where such breach would
not result in a material adverse effect;

(iv)          any Gaithersburg Contract that is an Asset; or

(vi)          result in the imposition or creation of any Encumbrance upon or
with respect to any of the Assets (excluding under the Security Agreement or any
security agreement between Lender and Buyer).

 

(c)           Except as set forth in Schedule 3.2(c), Seller is not required to
give any notice to or obtain any Consent from any Person in connection with the
execution and delivery of this Agreement or the consummation or performance of
any of the Contemplated Transactions.

 

3.3          ASSETS.  The Assets (a) constitute all of the assets, tangible and
intangible, of any nature whatsoever, necessary to operate the Gaithersburg
Business in the manner operated by Seller from September 24, 2003, to the
Effective Time, and (b) include all of the operating assets of Seller used in
the Gaithersburg Business.  The Assets do not constitute all or substantially
all of Seller’s assets.

 

3.4          LEASED REAL PROPERTY.  The only real property in which Seller has a
leasehold interest which was used in or related to the Gaithersburg Business
from September 24, 2003, to the Effective Time is the Gaithersburg Facility. 
During the period from the commencement of the Gaithersburg Lease to the
Effective Time, the Gaithersburg Facility was not used for any business or
purpose other than the Gaithersburg Business.

 

3.5          TITLE TO ASSETS; ENCUMBRANCES.

 

(a)           Seller owns good and marketable title to its leasehold interest in
the Gaithersburg Facility, free and clear of any Encumbrances other than (i)
those described in Schedule 3.5(a), (ii) the Gaithersburg Lease and (iii) liens
for Taxes for the current tax year which are not yet due and payable, and for
which Seller is liable under the Gaithersburg Lease (“Permitted Real Estate
Encumbrances”).  A true and complete copy of the Gaithersburg Lease has been
delivered to Buyer.

 

(b)           Seller owns good and transferable title to all of the other Assets
free and clear of any Encumbrances other than those described in Schedule 3.5(b)
(“Permitted Non-Real Estate Encumbrances” and, together with the Permitted Real
Estate Encumbrances, the “Permitted Encumbrances”).

 

10

--------------------------------------------------------------------------------


 

3.6          CONDITION OF GAITHERSBURG FACILTY.

 

(a)           To the Seller’s Knowledge, use of the Gaithersburg Facility for
the purposes for which it is presently being used by the Gaithersburg Business
is permitted as of right under all applicable zoning legal requirements and is
not subject to “permitted nonconforming” use or structure classifications.  To
the Seller’s Knowledge, all Improvements on or at the Gaithersburg Facility
within the premises subject to the Gaithersburg Lease are in compliance with all
applicable Legal Requirements, including those pertaining to zoning, building
and the disabled, are in good repair and in good condition, ordinary wear and
tear excepted.  To the Seller’s Knowledge, the Gaithersburg Facility abuts on
and has direct vehicular access to a public road or has access to a public road
via a permanent, irrevocable, appurtenant easement benefiting the real property
subject to the Gaithersburg Lease or comprising a part of the real property
subject to the Gaithersburg Lease, is supplied with public or quasi-public
utilities and other services appropriate for the operation of the Gaithersburg
Business. To the Seller’s Knowledge, there is no existing or proposed plan to
modify or realign any street or highway or any existing or proposed eminent
domain proceeding that would result in the taking of all or any part of the real
property subject to the Gaithersburg Lease (including the Gaithersburg Facility)
or that would prevent or hinder the continued use of the Gaithersburg Facility
as heretofore used in the conduct of the Gaithersburg Business.

 

(b)           Each item of Gaithersburg Tangible Personal Property is in good
repair and good operating condition, ordinary wear and tear excepted, is
suitable for immediate use in the Ordinary Course of Business. No item of
Gaithersburg Tangible Personal Property is in need of repair or replacement
other than as part of routine maintenance in the Ordinary Course of Business. 
All Gaithersburg Tangible Personal Property used in the Gaithersburg Business is
in the possession of Seller.

 

3.7          GAITHERSBURG INVENTORIES.  Since September 24, 2003, there has been
no material change in the condition of the Gaithersburg Inventory.  The
Gaithersburg Inventory does not include any Inventory not owned by Seller,
including goods already sold.  The quantities of each item of the Gaithersburg
Inventory (whether raw materials, work-in-process or finished goods) are not
excessive but are reasonable in relation to the Gaithersburg Business as
heretofore conducted.

 

3.8          TAXES.

 

(a)           There are no Encumbrances on any of the Assets that arose in
connection with any failure (or alleged failure) to pay any Tax.

 

(b)           There is no tax sharing agreement, tax allocation agreement, tax
indemnity obligation or similar written or unwritten agreement, arrangement,
understanding or practice with respect to Taxes (including any advance pricing
agreement, closing agreement or other arrangement relating to Taxes) that is
included among the Assets or relates to the Gaithersburg Business.

 

3.9          NO MATERIAL ADVERSE CHANGE.  Since September 24, 2003, there has
not been any material adverse change in the Gaithersburg Business, including its
operations, prospects, assets, results of operations or condition (financial or
other), and, to Seller’s Knowledge, no event has occurred or circumstance exists
that could reasonably be expected to result in such a material

 

11

--------------------------------------------------------------------------------


 

adverse change; provided, however, that in no event shall any of the following
constitute a material adverse change in the business, operations, prospects,
assets, results of operations or condition of the Gaithersburg Business: (i) any
change resulting from conditions affecting the industry which includes the
Gaithersburg Business or from changes in general business or economic
conditions; (ii) any change resulting from the announcement or pendency of any
of the transactions contemplated by this Agreement; or (iii) any change
resulting from compliance by Seller with the terms of, or the taking of any
action contemplated or permitted by, this Agreement.

 

3.10        EMPLOYEE BENEFITS.

 

(a)           Neither Seller nor any entity that would be treated as a single
employer with Seller for such purposes maintains or has maintained within the
preceding six years any employee benefit plan subject to Title IV of ERISA.

 

(b)           Seller has, at all times, complied, and currently complies, in all
material respects with the applicable continuation requirements for its welfare
benefit plans, including (1) Section 4980B of the Code (as well as its
predecessor provision, Section 162(k) of the Code) and Sections 601 through 608,
inclusive, of ERISA, which provisions are herein referred to collectively as
“COBRA,” and (2) any applicable state statutes mandating health insurance
continuation coverage for employees.

 

(c)           Except for the continuation coverage requirements of COBRA, Seller
has no obligations or potential liability for benefits to employees, former
employees or their respective dependents of the Gaithersburg Business following
termination of employment or retirement.

 

(d)           No written or oral representations have been made by Seller to any
employee or former employee of Seller who is or was employed at the Gaithersburg
Facility or otherwise employed or engaged in the Gaithersburg Business promising
or guaranteeing any employer payment or funding for the continuation of medical,
dental, life or disability coverage for any period of time beyond the end of the
current plan year (except to the extent of coverage required under COBRA) that
would become the responsibility of Buyer.  To the fullest extent permitted by
Legal Requirements, Seller is allocated all COBRA responsibility arising out of
or relating to this Agreement or the Contemplated Transactions.  Seller has made
no written or oral representations to any employee or former employee of Seller
concerning the employee benefits of Buyer.

 

3.11        COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENT AUTHORIZATIONS.

 

(a)           Seller is, and at all times since January 1, 2003, has been, in
compliance with each material Legal Requirement that is or was applicable to the
Gaithersburg Business.  To Seller’s Knowledge, no event has occurred or
circumstance exists with respect to the Gaithersburg Business that (with or
without notice or lapse of time) (A) may constitute or result in a material
violation by Seller of, or a material failure on the part of Seller to comply
with, any material Legal Requirement with respect to the Gaithersburg Business
or (B) may give rise to any material obligation on the part of Seller to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature with respect

 

12

--------------------------------------------------------------------------------


 

to the Gaithersburg Business.  Seller has not received, at any time since
January 1, 2003, any notice or other communication (whether oral or written)
from any Governmental Body or any other Person regarding (A) any actual,
alleged, possible or potential material violation of, or material failure to
comply with, any Legal Requirement with respect to the Gaithersburg Business or
(B) any actual, alleged, possible or potential obligation on the part of Seller
to undertake, or to bear all or any portion of the cost of, any material
remedial action of any nature with respect to the Gaithersburg Business.

 

(b)           Schedule 3.11(b) contains a complete and accurate list of each
Gaithersburg Government Authorization the absence of which would have a material
adverse effect on the Gaithersburg Business.  Each Gaithersburg Government
Authorization is valid and in full force and effect. The Gaithersburg Government
Authorizations collectively constitute all of the Government Authorizations
necessary to permit Seller to lawfully conduct and operate the Gaithersburg
Business in the manner in which it currently conducts and operates the
Gaithersburg Business and to permit Seller to own and use the Assets in the
manner in which it currently owns and uses such Assets.

 

3.12        LEGAL PROCEEDINGS; ORDERS.

 

(a)           There is no pending or, to Seller’s Knowledge, threatened
Proceeding by or against Seller that relates to and is likely to materially
affect the Gaithersburg Business or any of the Assets.  To Seller’s Knowledge,
there are no pending or threatened Proceeding that may have the effect of
preventing, delaying, making illegal or otherwise interfering with, any of the
Contemplated Transactions or Seller’s performance thereunder.  To the Seller’s
Knowledge, no event has occurred or circumstance exists that is reasonably
likely to give rise to or serve as a legitimate basis for the commencement of
any such Proceeding.

 

(b)           There is no Order to which the Gaithersburg Business or any of the
Assets is subject.

 

3.13        ABSENCE OF CERTAIN CHANGES AND EVENTS.  Since September 24, 2003,
Seller has operated the Gaithersburg Business only in the Ordinary Course of
Business and there has not been any:

 

(a)           payment (except in the Ordinary Course of Business) or increase by
Seller of any bonuses, salaries or other compensation to any Seller employee
employed at the Gaithersburg Facility or otherwise employed or engaged in the
Gaithersburg Business, or entry into any employment, severance or similar
Contract with any Seller employee employed at the Gaithersburg Facility or
otherwise employed or engaged in the Gaithersburg Business;

 

(b)           [reserved];

 

(c)           damage to or destruction or loss of any material asset or property
of Seller used in or related to the Gaithersburg Business, whether or not
covered by insurance;

 

13

--------------------------------------------------------------------------------


 

(d)           entry into, termination of or receipt of notice of termination of
any material license, distributorship, dealer, sales representative, joint
venture, credit or similar Contract to which Seller is a party used in the
Gaithersburg Business;

 

(e)           sale (other than sales in the Ordinary Course of Business), lease
or other disposition of any material asset or property of Seller used in the
Gaithersburg Business;

 

(f)            cancellation or waiver of any claims or rights with a value to
Seller in excess of $10,000 related to the Gaithersburg Business;

 

(g)           indication by any customer, vendor or supplier of the Gaithersburg
Business of an intention to discontinue or materially change the terms of its
relationship with Seller with respect to the Gaithersburg Business;

 

(h)           material change in the accounting methods used by Seller with
respect to the Gaithersburg Business; or

 

(i)            Contract by Seller to do any of the foregoing.

 

3.14        GAITHERSBURG CONTRACTS; NO DEFAULTS.

 

(a)           Except as set forth on Schedule 3.14(a), there are no Gaithersburg
Contracts that:

 

(i)            were not entered into in the Ordinary Course of Business;

(ii)           are with any labor union or other employee representative of a
group of employees relating to wages, hours and other conditions of employment;

(iii)          involve a sharing of profits, losses, costs or liabilities by
Seller with any other Person, other than Seller employees;

(iv)          provide for payments to or by any Person based on sales, purchases
or profits, other than direct payments for goods, products or services;

(v)           contain covenants that in any way purport to restrict Seller’s
business activity or limit the freedom of Seller to engage in any line of
business or to compete with any Person;

(vi)          contain a power of attorney granted by Seller; or

(vii)         contain or grant any warranty, guaranty and/or other similar
undertaking with respect to the contractual performance by Seller which were
entered into other than in the Ordinary Course of Business.

 

(b)           Schedule 3.14(b) identifies all Gaithersburg Contracts (the
“Material Gaithersburg Contracts”) that:

 

(i)            involve expenditures, including capital expenditures, by Seller
in excess of Ten Thousand Dollars ($10,000);

(ii)           involve performance of services or delivery of goods or materials
to Seller of an amount or value in excess of Ten Thousand Dollars  ($10,000);

 

14

--------------------------------------------------------------------------------


 

(iii)          involve performance of services or delivery of goods or materials
by Seller of an amount or value in excess of Ten Thousand Dollars  ($10,000); or

(iv)          was entered into other than in the Ordinary Course of Business.

 

(c)           Except as set forth in Schedule 3.14(c):

 

(i)            each Material Gaithersburg Contract identified or required to be
identified in Schedule 3.14(b) is in full force and effect and is valid and
enforceable in accordance with its terms; and

(ii)           each Material Gaithersburg Contract identified or required to be
identified in Schedule 3.14(b)  is assignable by Seller to Buyer without the
Consent of any other Person.

 

(d)           Except as set forth in Schedule 3.14(d):

 

(i)            Seller is, and at all times since January 1, 2003, has been, in
material compliance with all applicable terms and requirements of each Material
Gaithersburg Contract;

(ii)           to Seller’s Knowledge, each other Person that has or had any
obligation or liability under any Material Gaithersburg Contract is, and at all
times since January 1, 2003, has been, in material  compliance with all
applicable terms and requirements of such Material Gaithersburg Contract;

(iii)          to the Seller’s Knowledge, no event has occurred since January 1,
2003, and no circumstance exists, that (with or without notice or lapse of time)
may contravene, conflict with or result in a material Breach of, or give Seller
or any other Person the right to declare a default or exercise any remedy or
right under, or to cancel, terminate or modify, any Material Gaithersburg
Contract; and

(iv)          Seller has not given to or received from any other Person, at any
time since January 1, 2003, any notice or other communication (whether oral or
written) regarding any actual, alleged, possible or potential violation or
Breach of, or default under, any Material Gaithersburg Contract.

 

(e)           There are no renegotiations of, attempts or demands to
renegotiate, or outstanding rights to renegotiate any material amounts paid or
payable to Seller under Material Gaithersburg Contracts with any Person.

 

(f)            Each Material Gaithersburg Contract has been entered into without
the commission of any act alone or in concert with any other Person, or any
consideration having been paid or promised, that is or would be in violation of
any material Legal Requirement.

 

3.15        ENVIRONMENTAL MATTERS.

 

(a)           To Seller’s Knowledge, Seller is, and at all times has been, in
material compliance with, and has not been and is not in material violation of
or liable under, any Environmental Law with respect to the Gaithersburg Business
and the Assets.

 

15

--------------------------------------------------------------------------------


 

(b)           To the Seller’s Knowledge, there are no pending or threatened
claims, Encumbrances, or other restrictions of any nature against Seller
resulting from any Environmental, Health and Safety Liabilities or arising under
or pursuant to any Environmental Law with respect to the Gaithersburg Facility
or any of the Assets.

 

(d)           To the Seller’s Knowledge, neither Seller nor any other Person for
whose conduct is or may be held responsible has any Environmental, Health and
Safety Liabilities with respect to the Gaithersburg Facility.

 

3.16        EMPLOYEES.

 

(a)           Seller has not violated the Worker Adjustment and Retraining
Notification Act (the “WARN Act”) or any similar state or local Legal
Requirement. The employment terminations in connection with the sale of the
Gaithersburg Business located at the Gaithersburg Facility do not result in a
sufficient number of employment terminations to trigger application of the WARN
Act.

 

(b)           To the Knowledge of Seller, no officer, director, agent, employee,
consultant, or contractor of Seller is bound by any Contract that purports to
limit the ability of such officer, director, agent, employee, consultant, or
contractor (i) to engage in, perform or continue to perform any conduct,
activities, duties, obligations or practices with respect to the Gaithersburg
Business or (ii) to assign to Seller or to any other Person any rights to any
invention, improvement, or discovery.

 

3.17        LABOR DISPUTES; COMPLIANCE.

 

(a)           To the Knowledge of the Seller, Seller has complied in all
material respects with all Legal Requirements relating to employment practices,
terms and conditions of employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, and collective
bargaining, the payment of social security and similar Taxes and occupational
safety and health. Seller is not liable for the payment of any Taxes, fines,
penalties, or other amounts, however designated, for failure to comply with any
of the foregoing Legal Requirements.

 

(b)           Except as disclosed in Schedule 3.17(b), (i) Seller has not been,
and is not now, a party to any collective bargaining agreement or other labor
contract; (ii) since January 1, 2000, there has not been, there is not presently
pending or existing, and to Seller’s Knowledge there is not threatened, any
strike, slowdown, picketing, work stoppage or employee grievance process
involving the Gaithersburg Business; (iii) to Seller’s Knowledge no event has
occurred or circumstance exists that could provide the basis for any work
stoppage or other labor dispute with respect to the Gaithersburg Business; (iv)
there is not pending or, to Seller’s Knowledge, threatened against or affecting
Seller any Proceeding relating to the alleged violation of any Legal Requirement
pertaining to labor relations or employment matters with respect to the
Gaithersburg Business, including any charge or complaint filed with the National
Labor Relations Board or any comparable Governmental Body, and there is no
organizational activity or other labor dispute against or affecting Seller with
respect to the Gaithersburg Business; (v) no application or petition for an
election of or for certification of a collective bargaining agent is pending
with respect to the Gaithersburg Business; (vi) no grievance or arbitration
Proceeding exists that might have an

 

16

--------------------------------------------------------------------------------


 

adverse effect upon the Gaithersburg Business; (vii) there is no lockout of any
employees by Seller, and no such action is contemplated by Seller, with respect
to the Gaithersburg Business; and (viii) to Seller’s Knowledge there has been no
charge of discrimination filed against or threatened against Seller with the
Equal Employment Opportunity Commission or similar Governmental Body arising out
of the Gaithersburg Business.

 

3.18        INTELLECTUAL PROPERTY ASSETS.   Schedule 3.18 contains a complete
and accurate list of all Gaithersburg Software Contracts, except for any license
implied by the sale of a product and perpetual, paid-up licenses for commonly
available Software programs with a value of less than $1,000 under which Seller
is the licensee.

 

3.19        BROKERS OR FINDERS.  Except as set forth on Schedule 3.19, Seller
has not incurred any obligation or liability, contingent or otherwise, for
brokerage or finders’ fees or other similar payments in connection with the sale
of the Gaithersburg Business or the Assets or the Contemplated Transactions.

 

3.20        SECURITIES LAW MATTERS.

 

(a)           Seller is acquiring the Promissory Note for its own account and
not with a view to its distribution within the meaning of Section 2(11) of the
Securities Act.

 

(b)           Seller confirms that Buyer has made available to Seller the
opportunity to ask questions of the officers of Buyer and to acquire such
additional information about the business and financial condition of Buyer as
Seller has requested.

 

3.21        DISCLOSURE.

 

(a)           No representation or warranty or other statement made by Seller in
this Agreement, the certificates delivered pursuant to Section 2.7(a) or
otherwise in connection with the Contemplated Transactions, contains any untrue
statement or omits to state a material fact necessary to make any of them, in
light of the circumstances in which it was made, not misleading.

 

(b)           Seller does not have Knowledge of any fact that has specific
application to Gaithersburg Business or the Assets (other than general economic
or industry conditions) and that may materially adversely affect the
Gaithersburg Business or the Assets that has not been set forth in this
Agreement.

 

ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF BUYER

 

As of the Effective Time (as though made at and as of the Effective Time) and as
of the Closing Date, Buyer represents and warrants to Seller as follows:

 

4.1          ORGANIZATION AND GOOD STANDING.  Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Maryland, with full corporate power and authority to conduct its business as it
is now conducted, to own or use its properties and

 

17

--------------------------------------------------------------------------------


 

assets that it purports to own or use and to perform all its obligations
hereunder.  Buyer is a close corporation without a board of directors.

 

4.2          ENFORCEABILITY; AUTHORITY; NO CONFLICT.

 

(a)           This Agreement constitutes the legal, valid and binding obligation
of Buyer, enforceable against Buyer in accordance with its terms. Upon the
execution and delivery by Buyer of the Assignment and Assumption Agreement, the
Promissory Note, the Gaithersburg Lease Assignment, the Security Agreement, and
each other agreement to be executed or delivered by Buyer at Closing
(collectively, the “Buyer’s Closing Documents”), each of the Buyer’s Closing
Documents will constitute the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its respective terms. Buyer has the
absolute and unrestricted right, power and authority to execute and deliver this
Agreement and the Buyer’s Closing Documents and to perform its obligations under
this Agreement and the Buyer’s Closing Documents, and such action has been duly
authorized by all necessary corporate action.

 

(b)           Neither the execution and delivery of this Agreement by Buyer nor
the consummation or performance of any of the Contemplated Transactions by Buyer
will give any Person the right to prevent, delay or otherwise interfere with any
of the Contemplated Transactions pursuant to:

 

(i)            any provision of Buyer’s articles of incorporation or bylaws;

(ii)           any resolution adopted by the shareholders of Buyer;

(iii)          any Legal Requirement or Order to which Buyer may be subject; or

(iv)          any Contract to which Buyer is a party or by which Buyer may be
bound.

 

Except for the Lender, Buyer is not and will not be required to obtain any
Consent from any Person in connection with the execution and delivery of this
Agreement or the consummation or performance of any of the Contemplated
Transactions.

 

4.3          LEGAL PROCEEDINGS; ORDERS.

 

(a)           To Buyer’s Knowledge, there is no pending or threatened Proceeding
that may have the effect of preventing, delaying, making illegal or otherwise
interfering with, any of the Contemplated Transactions or Buyer’s performance
thereunder.  To the Buyer’s Knowledge, no event has occurred or circumstance
exists that is reasonably likely to give rise to or serve as a legitimate basis
for the commencement of any such Proceeding.

 

(b)           To Buyer’s Knowledge, there is no Order to which the Gaithersburg
Business or any of the Assets will be subject on or after Closing Date.

 

4.4          NO MATERIAL ADVERSE CHANGE.  Within the preceding sixty days, there
has not been any material adverse change in Buyer, including its operations,
prospects, assets, results of operations or condition (financial or other), and,
to Buyer’s Knowledge, no event has occurred or circumstance exists that could be
reasonably be expected to result in such a material adverse change; provided,
however, that in no event shall any of the following constitute a material
adverse

 

18

--------------------------------------------------------------------------------


 

change in the business, operations, prospects, assets, results of operations or
condition of the Buyer: (i) any change resulting from conditions affecting the
industry which includes the Buyer’s business or from changes in general business
or economic conditions; (ii) any change resulting from the announcement or
pendency of any of the transactions contemplated by this Agreement; or (iii) any
change resulting from compliance by Buyer with the terms of, or the taking of
any action contemplated or permitted by, this Agreement.  Within the past one
hundred eighty days, Buyer has not defaulted on or obtained forbearance with
respect to any material obligation, including any debt obligation.

 

4.5          BROKERS OR FINDERS.  Except to MBO Finance (Buyer’s equipment loan
broker), Buyer has not incurred any obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or other similar payment in connection
with the Contemplated Transactions.

 

4.6          DISCLOSURE.

 

(a)           No representation or warranty or other statement made by Buyer in
this Agreement, the certificates delivered pursuant to Section 2.7(b) or
otherwise in connection with the Contemplated Transactions, contains any untrue
statement or omits to state a material fact necessary to make any of them, in
light of the circumstances in which it was made, not misleading.

 

(b)           Buyer does not have Knowledge of any fact that has specific
application to Buyer (other than general economic or industry conditions) and
that may materially adversely affect the ability of the Buyer to satisfy its
obligations to the Seller in connection with the Contemplated Transactions.

 

4.7          SOLVENCY.

 

(a)           Buyer is not now insolvent and will not be rendered insolvent by
any of the Contemplated Transactions. As used in this Section, “insolvent” means
that the sum of the debts and other probable Liabilities of Buyer exceeds the
present fair saleable value of Buyer’s assets.

 

(b)           Immediately after giving effect to the consummation of the
Contemplated Transactions: (i) Buyer will be able to pay its Liabilities as they
become due in the usual course of its business; (ii) Buyer will not have
unreasonably small capital with which to conduct its present or proposed
business; (iii) Buyer will have assets (calculated at fair market value) that
exceed its Liabilities; and (iv) taking into account all pending and threatened
litigation, final judgments against Buyer in actions for money damages are not
reasonably anticipated to be rendered at a time when, or in amounts such that,
Buyer will be unable to satisfy any such judgments promptly in accordance with
their terms (taking into account the maximum probable amount of such judgments
in any such actions and the earliest reasonable time at which such judgments
might be rendered) as well as all other obligations of Buyer. The cash available
to Seller, after taking into account all other anticipated uses of the cash,
will be sufficient to pay all such debts and judgments promptly in accordance
with their terms, including, without limitation, the Promissory Note.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 5.  CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

 

Buyer’s obligation to purchase the Assets and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
in writing by Buyer, in whole or in part):

 

5.1          ACCURACY OF REPRESENTATIONS.

 

(a)           All of Seller’s representations and warranties in this Agreement
(considered collectively), and each of these representations and warranties
(considered individually), shall be accurate in all material respects as of the
Effective Time (as though made at and as of the Effective Time) and as of the
Closing Date.

 

(b)           Each of the Seller’s representations and warranties in Sections
3.2(a), and each of the representations and warranties in this Agreement that
contains an express materiality qualification, shall be accurate in all material
respects as of the date of Effective Time (as though made at and as of the
Effective Time) and as of the Closing Date.

 

5.2          SELLER’S PERFORMANCE.  All of the covenants and obligations that
Seller is required to perform or to comply with pursuant to this Agreement at or
prior to the Closing (considered collectively), and each of these covenants and
obligations (considered individually), shall have been duly performed and
complied with in all material respects.  The Seller’s covenant and obligation in
Section 2.7(d) shall have been duly performed and complied with in all respects.

 

5.3          CONSENTS.

 

(a)           The Landlord and Seller shall have Consented to the sale,
assignment and transfer of the Gaithersburg Lease from Seller to Buyer by
executing and delivering the Gaithersburg Lease Assignment, which Gaithersburg
Lease Assignment (when signed by Buyer at Closing) shall be in full force and
effect.

 

(b)           The Lender and Seller shall have Consented to the Security
Agreement, and Consented to the subordination of the security interest granted
by Buyer to Seller thereby by executing and delivering the Lender Subordination
Agreement, which the Lender Subordination Agreement shall be in full force and
effect.

 

5.4          ADDITIONAL DOCUMENTS.  Seller shall have caused the documents and
instruments required by Section 2.7(a) and the following documents to be
delivered (or tendered subject only to Closing) to Buyer:

 

(a)           Releases of all Encumbrances on the Assets, other than Permitted
Encumbrances;

 

(b)           Certificates dated as of a date not earlier than the tenth (10th)
business day prior to the Closing as to the good standing of Seller and payment
of all applicable state Taxes by Seller, executed by the appropriate officials
of the State of Maryland; provided, however, that if Buyer waives this
condition, Seller shall provide the same within thirty (30) days of the Closing
Date; and

 

20

--------------------------------------------------------------------------------


 

(c)           Such other documents as Buyer may reasonably request for the
purpose of:

 

(i)            evidencing the accuracy of any of Seller’s representations and
warranties;

(ii)           evidencing the performance by Seller of, or the compliance by
Seller with, any covenant or obligation required to be performed or complied
with by Seller prior to or at Closing;

(iii)          evidencing the satisfaction of any condition referred to in this
Article 5; or

(iv)          otherwise facilitating the consummation or performance of any of
the Contemplated Transactions.

 

5.5          NO PROCEEDINGS.  There shall not have been commenced or threatened
against Buyer, or against any Related Person of Buyer, any Proceeding (a)
involving any challenge to, or seeking Damages or other relief in connection
with, any of the Contemplated Transactions or (b) that may have the effect of
preventing, delaying, making illegal, imposing limitations or conditions on or
otherwise interfering with any of the Contemplated Transactions.

 

5.6          NO CONFLICT.  Neither the consummation nor the performance of any
of the Contemplated Transactions will, directly or indirectly (with or without
notice or lapse of time), contravene or conflict with or result in a violation
of any applicable Legal Requirement or Order.

 

5.7          GOVERNMENT AUTHORIZATIONS.  Buyer shall have received such
Gaithersburg Government Authorizations as are necessary or desirable to allow
Buyer to operate the Gaithersburg Business and from and after the Closing.

 

5.8          EMPLOYEES.  Seller shall have terminated all of Seller’s Active
Employees, effective immediately before Closing, except for those Active
Employees who shall remain employed by Seller after Closing who are identified
on Schedule 5.8 (the “Retained Active Employees”).  Buyer shall not have any
Liability for any of the Retained Active Employees.

 

5.9          FINANCING.  Buyer shall have obtained, on terms and conditions
satisfactory to Buyer in its sole and absolute discretion, financing secured by
any or all of the Assets, or any or all other assets of Buyer, in the amount of
at least Nine Hundred Twenty-five Thousand Dollars ($925,000) in order to
consummate the Contemplated Transactions, and Buyer shall have closed on said
financing.

 

ARTICLE 6.  CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

 

Seller’s obligation to sell the Assets and to take the other actions required to
be taken by Seller at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived in
writing by Seller in whole or in part):

 

21

--------------------------------------------------------------------------------


 

6.1          ACCURACY OF REPRESENTATIONS.

 

(a)           All of Buyer’s representations and warranties in this Agreement
(considered collectively), and each of these representations and warranties
(considered individually), shall be accurate in all material respects as of the
date of this Agreement.

 

(b)           Each of the Buyer’s representations and warranties in Sections
4.2(a), and each of the representations and warranties in this Agreement that
contains an express materiality qualification, shall be accurate in all material
respects as of the date of this Agreement.

 

6.2          BUYER’S PERFORMANCE.  All of the covenants and obligations that
Buyer is required to perform or to comply with pursuant to this Agreement at or
prior to the Closing (considered collectively), and each of these covenants and
obligations (considered individually), shall have been performed and complied
with in all material respects.  The Buyer’s covenant and obligation in
Section 2.7(d) shall have been duly performed and complied with in all respects.

 

6.3          CONSENTS.

 

(a)           The Landlord and Buyer shall have Consented to the sale,
assignment and transfer of the Gaithersburg Lease from Seller to Buyer by
executing and delivering the Gaithersburg Lease Assignment, which Gaithersburg
Lease Assignment (when signed by Seller at Closing) shall be in full force and
effect.

 

(b)           The Lender shall have Consented to the Security Agreement, and
Consented to the subordination of the security interest granted by Buyer to
Seller thereby, by executing and delivering the Lender Subordination Agreement,
which Lender Subordination Agreement (when signed by Seller at Closing) shall be
in full force and effect.

 

6.4          ADDITIONAL DOCUMENTS.  Buyer shall have caused the documents and
instruments required by Section 2.7(b) and the following documents to be
delivered (or tendered subject only to Closing) to Seller:

 

(a)           [reserved]

 

(b)           such other documents as Seller may reasonably request for the
purpose of

 

(i)            evidencing the accuracy of any of Buyer’s representations and
warranties;

(ii)           evidencing the performance by Buyer of, or the compliance by
Buyer with, any covenant or obligation required to be performed or complied with
by Buyer;

(iii)          evidencing the satisfaction of any condition referred to in this
Article 6;

(iv)          evidencing the Buyer’s ability to pay the Promissory Note in
accordance with its terms; or

(v)           otherwise facilitating the consummation or performance of any of
the Contemplated Transactions.

 

6.5          NO PROCEEDINGS.  There shall not have been commenced or threatened
against Seller, or against any Related Person of Seller, any Proceeding (a)
involving any challenge to, or seeking

 

22

--------------------------------------------------------------------------------


 

Damages or other relief in connection with, any of the Contemplated Transactions
or (b) that may have the effect of preventing, delaying, making illegal,
imposing limitations or conditions on or otherwise interfering with any of the
Contemplated Transactions.

 

6.6          NO CONFLICT.  Neither the consummation nor the performance of any
of the Contemplated Transactions will, directly or indirectly (with or without
notice or lapse of time), contravene or conflict with or result in a violation
of any applicable Legal Requirement or Order.

 

ARTICLE 7.  ADDITIONAL COVENANTS

 

7.1          EMPLOYEES AND EMPLOYEE BENEFITS.

 

(a)           For the purpose of this Agreement, the term “Active Employees”
shall mean all employees employed at the Effective Time by Seller at the
Gaithersburg Facility or otherwise exclusively employed or engaged by Seller at
the Effective Time in the Gaithersburg Business, including employees on
temporary leave of absence, including family medical leave, military leave,
temporary disability or sick leave, but excluding employees on long-term
disability leave.  The term “Hired Active Employees” shall mean the Active
Employees who are offered and accept employment with Buyer.

 

 (b)          Buyer shall offer employment to those Active Employees listed on
Schedule 7.1(b) (as stated thereon), and may, but shall not be obligated to,
offer employment to any or all of the other Active Employees except the Retained
Active Employees.  Immediately after Closing, excluding the Hired Active
Employees and the Retained Active Employees, substantially all the other Active
Employees shall be available for hiring by Buyer, in its sole and absolute
discretion.  Excluding the Retained Active Employees, after Closing Seller shall
not discourage any Active Employee from joining or accepting employment with
Buyer, or otherwise interfere with Seller’s efforts to employ any Active
Employee.

 

(c)           It is understood and agreed that (i) Buyer’s expressed intention
to extend offers of employment to the Active Employees as set forth in this
Agreement (including those listed on Schedule 7.1(b)) shall not constitute any
commitment, Contract or understanding (expressed or implied) of any obligation
on the part of Buyer to a post-Closing employment relationship of any fixed term
or duration or upon any terms or conditions other than those that Buyer may
establish pursuant to individual offers of employment, and (B) employment
offered by Buyer is “at will” and may be terminated by Buyer or by an employee
at any time for any reason (subject to any written commitments to the contrary
made by Buyer or an employee and Legal Requirements). Nothing in this Agreement
shall be deemed to prevent or restrict in any way the right of Buyer to
terminate, reassign, promote or demote any of the Hired Active Employees after
the Closing or to change adversely or favorably the title, powers, duties,
responsibilities, functions, locations, salaries, other compensation or terms or
conditions of employment of such employees.

 

(d)           [reserved]

 

23

--------------------------------------------------------------------------------


 

(e)           Seller shall be solely responsible for (i) the payment of all
wages, compensation and other remuneration due to Active Employees with respect
to their services as employees of Seller through the Effective Time, (ii) the
payment of any termination, severance or similar payments required to be paid
due to the Contemplated Transactions, and (iii) the provision of health plan
continuation coverage in accordance with the requirements of COBRA and Sections
601 through 608 of ERISA.

 

(f)            Seller shall be solely liable for any claims made or incurred by
Active Employees and their beneficiaries under Seller’s Employee Plans, all
subject to the terms of the applicable Employee Plans.

 

(g)           All Hired Active Employees who are participants in Seller’s
retirement plans shall retain their accrued benefits under Seller’s retirement
plans as of the Effective Time, and Seller (or Seller’s retirement plans) shall
retain sole liability for the payment of such benefits as and when such Hired
Active Employees become eligible therefor under such plans.

 

(h)           Neither Seller nor its Related Persons will make any transfer of
pension or other employee benefit plan assets to Buyer.

 

(i)            Buyer will set its own initial terms and conditions of employment
for the Hired Active Employees and others it may hire, including work rules,
benefits and salary and wage structure, all as permitted by law.  Buyer is not
obligated to assume any collective bargaining agreements under this Agreement.

 

(j)            Unless prohibited by applicable Legal Requirements or by the
applicable employee benefit plan (or any related insurance policy), the Hired
Active Employees will be allowed credit for their service with the Seller for
vesting and eligibility to participate purposes only (and not for accrual of
benefits), in the employee benefit plans of the Buyer; provided, however, that
if the Hired Active Employee did not participate in a similar Employee Plan
maintained by the Seller, such service shall not be required to be credited for
the Hired Active Employees under the benefit plan maintained by the Buyer.
Unless prohibited by applicable Legal Requirements or by the applicable employee
benefit plan (or any related insurance policy), the Hired Active Employees (and,
as applicable, their covered dependents) will be allowed to participate in all
such benefit plans of the Buyer without being subject to any waiting periods
(assuming such Hired Active Employee satisfied any waiting period under the
corresponding Employee Plan of Seller) or any restrictions or limitations for
pre-existing conditions.  If anything set forth in this Section 7.1(j) is
prohibited by the applicable employee benefit plan (or any related insurance
policy), Buyer covenants and agrees to use reasonable efforts to obtain a waiver
of such prohibition or to otherwise obtain appropriate consent thereto.

 

(k)           Buyer shall not have any responsibility, liability or obligation,
whether to Active Employees, former employees, their beneficiaries or to any
other Person, with respect to any employee benefit plans, practices, programs or
arrangements (including the establishment, operation or termination thereof and
the notification and provision of COBRA coverage extension) maintained by
Seller.

 

24

--------------------------------------------------------------------------------


 

7.2          PAYMENT OF TAXES RESULTING FROM SALE OF ASSETS BY SELLER.  Except
as otherwise provided in Sections 2.7(d), 5.2 and 6.2, Seller shall pay in a
timely manner all Taxes resulting from or payable in connection with the sale of
the Assets pursuant to this Agreement, regardless of the Person on whom such
Taxes are imposed by Legal Requirements.

 

7.3          PAYMENT OF LIABILITIES.  Each of Buyer and Seller shall pay, or
make adequate provision for the payment in full all of its respective
Liabilities under this Agreement.

 

7.4          RESTRICTION ON DISSOLUTION, REORGANIZATIONS AND DISTRIBUTIONS. 
Seller shall not dissolve, or make any distribution of the proceeds received
pursuant to this Agreement, until the later of (a) Seller’s payment, or adequate
provision for payment, of all of its obligations pursuant to Sections 7.2 and
7.3, or (b) the lapse of more than one year after the Closing Date.  Buyer shall
not dissolve or take any other corporate action that would impair its ability to
satisfy its obligations to Seller pursuant to the Promissory Note until such
Promissory Note is paid in full.

 

7.5          REMOVING EXCLUDED ASSETS.  Within a reasonable time after Closing
(and in no event later than November 30, 2003), Seller shall remove all Excluded
Assets from the Gaithersburg Facility. Such removal shall be done in such manner
as to avoid any damage to the Gaithersburg Facility and any disruption of the
business operations conducted by Buyer after the Closing.  Any damage to the
Assets or to the Gaithersburg Facility resulting from such removal shall be paid
by Seller within thirty (30) days after said removal.  Should Seller fail to
remove the Excluded Assets as required by this Section, Buyer shall have the
right, but not the obligation, (a) to remove the Excluded Assets at Seller’s
sole cost and expense; (b) to store the Excluded Assets and to charge Seller all
storage costs associated therewith; (c) to treat the Excluded Assets as
unclaimed and to proceed to dispose of the same under the laws governing
unclaimed property; or (d) to exercise any other right or remedy conferred by
this Agreement or otherwise available at law or in equity. Seller shall promptly
reimburse Buyer for all costs and expenses incurred by Buyer in connection with
any Excluded Assets not removed by Seller on or before the Closing Date.

 

7.6          REPORTS AND RETURNS.  Seller shall promptly after the Closing
prepare and file all reports and returns required by Legal Requirements relating
to the business of Seller as conducted using the Assets, to and including the
Effective Time.

 

7.7          ASSISTANCE IN PROCEEDINGS.  Seller will cooperate with Buyer and
its counsel, and Buyer will cooperate with Seller and its counsel, in the
contest or defense of, and make available its respective personnel and provide
any testimony and access to its respective books and Records in connection with,
any Proceeding involving or relating to (a) any Contemplated Transaction or (b)
any action, activity, circumstance, condition, conduct, event, fact, failure to
act, incident, occurrence, plan, practice, situation, status or transaction on
or before the Closing Date involving Seller, the Assets or the Gaithersburg
Business.  Notwithstanding the foregoing, neither Seller nor Buyer shall be
required to cooperate with the other in connection with a claim of one party
against the other.

 

25

--------------------------------------------------------------------------------


 

7.8          NONCOMPETITION, NONSOLICITATION AND NONDISPARAGEMENT.

 

(a)           (i)            For a period of five (5) years after the Closing
Date, Seller shall not (A) engage in, render or otherwise provide, or (B)
directly or indirectly invest in, own, manage, operate, finance, control,
advise, or render services to any Person engaged in, rendering or otherwise
providing off-set printing or Non-Offset Printing services to any Existing
Customers; provided, however, that Seller, solely through Seller’s existing
Virginia Facility, may continue to provide Non-Offset Printing services to those
customers identified as the “Shared Customers” in Schedule 7.8(a)(i) (the
“Shared Customers”).

 

(ii)           For a period of five (5) years after the Closing Date, Seller
shall not (A) engage in, render or otherwise provide, or (B) directly or
indirectly invest in, own, manage, operate, finance, control, advise, or render
services to any Person engaged in, rendering or otherwise providing off-set
printing services within the Restricted Area.

 

(iii)          Notwithstanding anything contained in Section 7.8(a)(i) to the
contrary and for the avoidance of doubt, Seller may continue to provide to any
customer, electronic imaging and photocopying services (including bindery
services and related packaging) without limitations.

 

(iv)          Notwithstanding any other provision of this Section 7.8(a), Seller
may purchase or otherwise acquire up to (but not more than) four percent (4%) of
any class of the securities of any Person (but may not otherwise participate in
the activities of such Person) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Exchange Act.

 

(v)           For purposes of this Agreement, (A) “Existing Customers” shall
mean the customers of the Gaithersburg Business identified on
Schedule 7.8(a)(v), (B) “Non-Offset Printing” shall mean non-offset color
printing and high volume, black and white duplication (including bindery
services and related packaging services), and (C) the “Restricted Area” shall
mean (1) Montgomery, Prince George’s, Anne Arundel, Howard, Frederick and
Baltimore Counties, Maryland, (2) Fairfax, Loudoun and Arlington Counties, and
the Cities of Alexandria and Fairfax, Virginia, and (3) the District of
Columbia.

 

(b)           (i)            For a period of five (5) years after the Closing
Date, Seller shall not, directly or indirectly:

 

(1)           solicit the business of any Existing Customer for a purpose that
would violate Section 7.8(a);

(2)           cause, induce or attempt to cause or induce any Existing Customer
(other than Shared Customers), supplier, vendor, licensee, licensor, franchisee,
employee, consultant or other business relation of Buyer to cease doing business
with Buyer, to deal with any competitor of Buyer, or in any way interfere with
its relationship with Buyer for a purpose that would violate Section 7.8(a);

(3)           cause, induce or attempt to cause or induce any Person who was at
the Effective Time, or who was at any time within the twelve (12) months
preceding the Effective Time, an Existing Customer (other than Shared
Customers), supplier,

 

26

--------------------------------------------------------------------------------


 

vendor, licensee, licensor, franchisee, employee, consultant or other business
relation of Seller to cease doing business with Buyer, to deal with any
competitor of Buyer, or in any way interfere with its relationship with Buyer;
or

(4)           hire, retain or attempt to hire or retain any employee of Buyer or
individual providing full-time services as an independent contractor to Buyer,
or in any way interfere with the relationship between Buyer and any of its
employees or individuals providing full-time services as independent
contractors; provided, however, that this Section 7.8(b)(i)(4) shall not apply
to Active Employees.

 

(ii)           Neither Seller nor its Related Person shall (1) employ, hire or
otherwise engage, at any time during the sixty-three (63) month period
immediately following the Effective Time, Edward Perlman, Donald Broomall, or
Albert Barnett, or (2) employ, hire or otherwise engage, at any time during the
twenty-four (24) month period immediately following the Effective Time, any
other Active Employee; provided, however, that either Seller or its Related
Person, at any time, may employ, hire or otherwise engage (A) any such other
Active Employee (i.e., any Active Employee other than Edward Perlman, Donald
Broomall, or Albert Barnett) who, at any time after the Effective Time, is
affirmatively terminated by Buyer as an employee of Buyer or (B) any Retained
Active Employee.

 

(c)           After the Closing Date, Seller will not disparage Buyer, Buyer’s
name, any of Buyer’s shareholders, directors, officers, employees or agents, or
Buyer’s business operations (including the Gaithersburg Business).  After the
Closing Date, Buyer will not disparage Seller, Seller’s name, any of Seller’s
directors, officers, employees or agents, or Seller’s business operations.

 

(d)           If a final judgment of a court or tribunal of competent
jurisdiction determines that any covenant, term or provision contained in this
Section 7.8 is invalid, illegal or unenforceable, then the parties agree that
the court or tribunal will have the power to reduce the scope, duration or
geographic area of the covenant, term or provision, to delete specific words or
phrases or to replace any invalid, illegal or unenforceable covenant, term or
provision with a covenant, term or provision that is valid, legal and
enforceable and that comes closest to expressing the intention of the invalid,
illegal or unenforceable term or provision. This Section 7.8 will be enforceable
as so modified after the expiration of the time within which the judgment may be
appealed. This Section 7.8 is reasonable and necessary to protect and preserve
Buyer’s legitimate business interests and the value of the Gaithersburg Business
and the Assets, and to prevent any unfair advantage conferred on Seller.

 

7.9          CUSTOMER AND OTHER BUSINESS RELATIONSHIPS.  After the Closing and
for a period of six (6) months, Seller will cooperate with Buyer, at Buyer’s
sole expense, in its efforts to continue and maintain for the benefit of Buyer
those business relationships of Seller existing prior to the Closing and arising
out of the Gaithersburg Business or the Assets, including relationships with
lessors, employees, regulatory authorities, licensors, customers, suppliers,
vendors and others, provided, however, that such cooperation shall in no event
be required in a manner that is materially disruptive or otherwise interferes or
conflicts with Seller’s business.

 

27

--------------------------------------------------------------------------------


 

7.10        USE OF BUYER’S SERVICES AND REFERRAL OF BUSINESS TO BUYER.

 

(a)           For a period of five (5) years after the Closing Date, Seller
shall use Buyer for all of Seller’s and its Related Person’s off-set printing
needs or requests within the Restricted Area; provided, however, that the
prices, terms, quality and delivery thereof offered by Buyer to Seller or its
Related Person, as the case may be, are competitive with other printing
companies offering such digital printing and off-set printing services within
the Restricted Area and provided further that Seller shall not be required to
use Buyer for Non-Offset Printing provided by Seller’s existing Virginia
Facility.

 

(b)           For a period of five (5) years after the Closing Date, Seller
shall refer to Buyer all Third Party requests for off-set printing services, and
inquiries regarding digital printing or off-set printing services, which are
received by Seller or its Related Persons (other than requests and inquiries
regarding Non-Offset Printing to be provided by Seller’s existing Virginia
Facility).

 

7.11        BULK SALES.  Buyer and Seller hereby waive compliance with the
bulk-transfer provisions of the Uniform Commercial Code (or any similar law) of
Maryland and Virginia (the “Bulk Sales Laws”) in connection with the
Contemplated Transactions.

 

7.12        BUYER FINANCIAL STATEMENTS.  During the period from the Closing Date
to the date on which the Promissory Note is paid or satisfied in full, Buyer,
upon the request of Seller, agrees to provide financial statements of Buyer’s
business operations.  All such financial statements of Buyer provided to Seller
shall be used by Seller solely to evaluate the value and collectability of the
unpaid balance of the Promissory Note or in a Proceeding to collect the unpaid
balance of the Promissory Note.  All such financial statements of Buyer provided
to Seller shall be deemed Confidential Information subject to Article 9.  Buyer
shall provide Seller with prompt notice (and in any event within 5 business
days) of any uncured default with respect any obligation of Buyer to the Lender
or of any uncured breach or default with respect to the Gaithersburg Lease.  Any
such notice shall detail the nature of the uncured default or breach and the
Buyer’s proposed remedy thereof.

 

7.13  FURTHER ASSURANCES.  The parties shall cooperate reasonably with each
other and with their respective Representatives in connection with any steps
required to be taken as part of their respective obligations under this
Agreement, and shall (a) furnish upon request to each other such further
information; (b) execute and deliver to each other such other documents; and (c)
do such other acts and things, all as the other party may reasonably request for
the purpose of carrying out the intent of this Agreement and the Contemplated
Transactions; provided, however, that neither Party shall be required to dispose
of or make any changes to its business, expend any material funds, or incur any
other material burden in order to comply with this Section 7.13.
 Notwithstanding anything to contrary contained in this Agreement, to the extent
necessary to effect the intent of the parties with respect to the Effective Time
of the Contemplated Transactions and otherwise, the parties agree and
acknowledge that certain transition services will be required by the Seller’s
employees during the period from the Effective Time until the Closing and that
Buyer and Seller shall cooperate fully with respect to meeting obligations to
the Active Employees, including, if necessary, reimbursement of salary and
benefits during such period for Hired Active Employees by Buyer to Seller.

 

28

--------------------------------------------------------------------------------


 

7.14        USE OF SELLER’S NAME.  For a period of ninety (90) days after the
Closing Date, the Buyer may refer to the Gaithersburg Business as “formerly
On-Site Sourcing’s Gaithersburg Facility” (or using words of similar import) on
the telephone, in e-mail and other electronic communications, in correspondence
and in other communications, including those with Existing Customers, potential
customers, vendors and suppliers.

 

ARTICLE 8.  INDEMNITIES; REMEDIES

 

8.1          SURVIVAL.  All representations, warranties, covenants and
obligations in this Agreement, the certificates delivered pursuant to
Section 2.7, and any other certificate or document delivered pursuant to this
Agreement shall survive the Closing and the consummation of the Contemplated
Transactions, subject to Section 8.6. The right to indemnification,
reimbursement or other remedy based upon such representations, warranties,
covenants and obligations shall not be affected by any investigation (including
any environmental investigation or assessment) conducted with respect to, or any
Knowledge acquired (or capable of being acquired) at any time, whether before or
after the execution and delivery of this Agreement, with respect to the accuracy
or inaccuracy of or compliance with any such representation, warranty, covenant
or obligation. The waiver of any condition based upon the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification,
reimbursement or other remedy based upon such representations, warranties,
covenants and obligations.

 

8.2          INDEMNIFICATION AND REIMBURSEMENT BY SELLER.  Seller will indemnify
and hold harmless Buyer, and its Representatives, shareholders and Related
Persons (collectively, the “Buyer Indemnified Persons”), and will reimburse the
Buyer Indemnified Persons for any loss, liability, claim, damage, expense
(including costs of investigation and defense, court costs and reasonable
attorneys’ fees and expenses), whether or not involving a Third-Party Claim
(collectively, “Damages”), arising from or in connection with:

 

(a)           any Breach of any representation or warranty made by Seller in (i)
this Agreement, (ii) the certificates delivered pursuant to Section 2.7, (iii)
any transfer instrument or (iv) any other certificate, document, writing or
instrument delivered by Seller pursuant to this Agreement;

 

(b)           any Breach of any covenant or obligation of Seller in this
Agreement or in any other certificate, document, writing or instrument delivered
by Seller pursuant to this Agreement;

 

(c)           any Liability arising out of the ownership or operation of the
Gaithersburg Business or the Assets prior to the Effective Time other than the
Assumed Liabilities;

 

(d)           any brokerage or finder’s fees or commissions or similar payments
based upon any agreement or understanding made, or alleged to have been made, by
any Person with Seller (or any Person acting on its) in connection with any of
the Contemplated Transactions;

 

29

--------------------------------------------------------------------------------


 

(e)           any product printed, produced or delivered by, or any services
provided by, Seller, in whole or in part, prior to or on the Closing Date;

 

(f)            any noncompliance with any Bulk Sales Laws in respect of the
Contemplated Transactions;

 

(g)           any Employee Plan established or maintained by Seller; or

 

(h)           any Retained Liabilities.

 

8.3          INDEMNIFICATION AND REIMBURSEMENT BY SELLER—ENVIRONMENTAL MATTERS. 
In addition to the other indemnification provisions in this Article 8, Seller
will indemnify and hold harmless Buyer and the other Buyer Indemnified Persons,
and will reimburse Buyer and the other Buyer Indemnified Persons, for any
Damages (including costs of cleanup, containment or other remediation) arising
from or in connection with:

 

(a)           any Environmental, Health and Safety Liabilities arising out of or
relating to the ownership or operation by Seller on or prior to the Effective
Time of the Assets or the Gaithersburg Business; or

 

(b)           any bodily injury (including illness, disability and death,
regardless of when any such bodily injury occurred, was incurred or manifested
itself), personal injury, property damage (including trespass, nuisance,
wrongful eviction and deprivation of the use of real property) or other damage
of or to any Person or any Assets in any way arising from or allegedly arising
from any Hazardous Activity conducted by Seller with respect to the Gaithersburg
Business or the Assets prior to the Effective Time or from any Hazardous
Material that was Released or allegedly Released by Seller on or at the
Gaithersburg Facility or Assets at any time on or prior to the Effective Time.

 

Buyer will be entitled to control any Remedial Action, any Proceeding relating
to an Environmental claim and, except as provided in the following sentence, any
other Proceeding with respect to which indemnity may be sought under this
Section 8.3. The procedure described in Section 8.9 will apply to any claim
solely for monetary damages relating to a matter covered by this Section 8.3.

 

8.4          INDEMNIFICATION AND REIMBURSEMENT BY BUYER.  Buyer will indemnify
and hold harmless Seller, and its Representatives, and Related Persons
(collectively, the “Seller Indemnified Persons”), and will reimburse the Seller
Indemnified Persons, for any Damages arising from or in connection with:

 

(a)           any Breach of any representation or warranty made by Buyer (i)
this Agreement, (ii) the certificates delivered pursuant to Section 2.7, (iii)
any other certificate, document, writing or instrument delivered by Buyer
pursuant to this Agreement;

 

(b)           any Breach of any covenant or obligation of Buyer in this
Agreement or in any other certificate, document, writing or instrument delivered
by Buyer pursuant to this Agreement;

 

30

--------------------------------------------------------------------------------


 

(c)           any Liability arising out of the ownership or operation of the
Gaithersburg Business or the Assets after the Effective Time;

 

(d)           any claim by any Person for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by such Person with Buyer (or any Person acting on
Buyer’s behalf) in connection with any of the Contemplated Transactions; or

 

(e)           any Assumed Liabilities.

 

8.5          LIMITATIONS ON AMOUNT—SELLER.  Seller shall have no liability (for
indemnification or otherwise) with respect to claims under Section 8.2(a) until
the total of all Damages with respect to such matters exceeds Fourteen Thousand
Two Hundred Fifty Dollars ($14,250) and then only for the amount by which such
Damages exceed Fourteen Thousand Two Hundred Fifty Dollars ($14,250). However,
this Section 8.5 will not apply to claims under Section 8.2(b) through (h) or to
matters arising in respect of Sections 3.2, 3.5, 3.8, 3.15, 3.19, or 3.20 or to
any Breach of any of Seller’s representations and warranties of which the Seller
had Knowledge at any time prior to the date on which such representation and
warranty is made or any intentional Breach by Seller of any covenant or
obligation.

 

8.6          LIMITATIONS ON AMOUNT—BUYER.  Buyer will have no liability (for
indemnification or otherwise) with respect to claims under Section 8.4(a) until
the total of all Damages with respect to such matters exceeds Fourteen Thousand
Two Hundred Fifty Dollars ($14,250) and then only for the amount by which such
Damages exceed Fourteen Thousand Two Hundred Fifty Dollars ($14,250). However,
this Section 8.6 will not apply to claims under Section 8.4(b) through (e) or
matters arising in respect of Sections 4.2, 4.5, 4.7, or to any Breach of any of
Buyer’s representations and warranties of which Buyer had Knowledge at any time
prior to the date on which such representation and warranty is made or any
intentional Breach by Buyer of any covenant or obligation.

 

8.7          TIME LIMITATIONS.

 

(a)           Seller will have liability (for indemnification or otherwise) with
respect to any Breach of (i) a covenant or obligation to be performed or
complied with prior to the Closing Date (other than those in Sections 2.1 and
2.4 and Articles 7 and 9, as to which a claim may be made at any time) or (ii) a
representation or warranty (other than those in Sections 3.5, 3.8, 3.15, 3.19,
or 3.20, as to which a claim may be made at any time), only if on or before
September 30, 2006, Buyer notifies Seller of a claim specifying the factual
basis of the claim in reasonable detail to the extent then known by Buyer.

 

(b)           Buyer will have liability (for indemnification or otherwise) with
respect to any Breach of (i) a covenant or obligation to be performed or
complied with prior to the Closing Date (other than those in Sections 2.3 and
2.4 and Articles 7 and 9, as to which a claim may be made at any time) or (ii) a
representation or warranty (other than that set forth in Sections 4.2, 4.5 or
4.7, as to which a claim may be made at any time), only if on or before
September 30, 2006, Seller notifies Buyer of a

 

31

--------------------------------------------------------------------------------


 

claim specifying the factual basis of the claim in reasonable detail to the
extent then known by Seller.

 

8.8          RIGHT OF SETOFF.  The terms of the Promissory Note provide for
certain rights of set-off with respect to the parties’ mutual obligations.
Neither the exercise of nor the failure to exercise such rights of setoff will
constitute an election of remedies or limit the parties in any manner in the
enforcement of any other remedies that may be available to them.

 

8.9          THIRD-PARTY CLAIMS.

 

(a)           Promptly after receipt by a Person entitled to indemnity under
Section 8.2, 8.3 (to the extent provided in the last sentence of Section 8.3) or
8.4 (an “Indemnified Person”) of notice of the assertion of a Third-Party Claim
against it, such Indemnified Person shall give notice to the Person obligated to
indemnify under such Section (an “Indemnifying Person”) of the assertion of such
Third-Party Claim, provided that the failure to notify the Indemnifying Person
will not relieve the Indemnifying Person of any liability that it may have to
any Indemnified Person, except to the extent that the Indemnifying Person
demonstrates that the defense of such Third-Party Claim is prejudiced by the
Indemnified Person’s failure to give such notice.

 

(b)           If an Indemnified Person gives notice to the Indemnifying Person
pursuant to Section 8.9(a) of the assertion of a Third-Party Claim, the
Indemnifying Person shall be entitled to participate in the defense of such
Third-Party Claim and, to the extent that it wishes (unless (i) the Indemnifying
Person is also a Person against whom the Third-Party Claim is made and the
Indemnified Person determines in good faith that joint representation would be
inappropriate or (ii) the Indemnifying Person fails to provide reasonable
assurance to the Indemnified Person of its financial capacity to defend such
Third-Party Claim and provide indemnification with respect to such Third-Party
Claim), to assume the defense of such Third-Party Claim with counsel
satisfactory to the Indemnified Person. After notice from the Indemnifying
Person to the Indemnified Person of its election to assume the defense of such
Third-Party Claim, the Indemnifying Person shall not, so long as it diligently
conducts such defense, be liable to the Indemnified Person under this Article 8
for any fees of other counsel or any other expenses with respect to the defense
of such Third-Party Claim, in each case subsequently incurred by the Indemnified
Person in connection with the defense of such Third-Party Claim, other than
reasonable costs of investigation. If the Indemnifying Person assumes the
defense of a Third-Party Claim, (i) such assumption will conclusively establish
for purposes of this Agreement that the claims made in that Third-Party Claim
are within the scope of and subject to indemnification, and (ii) no compromise
or settlement of such Third-Party Claims may be effected by the Indemnifying
Person without the Indemnified Person’s Consent unless (A) there is no finding
or admission of any violation of Legal Requirement or any violation of the
rights of any Person; (B) the sole relief provided is monetary damages that are
paid in full by the Indemnifying Person; and (C) the Indemnified Person shall
have no liability with respect to any compromise or settlement of such
Third-Party Claims effected without its Consent. If notice is given to an
Indemnifying Person of the assertion of any Third-Party Claim and the
Indemnifying Person does not, within ten (10) days after the Indemnified
Person’s notice is given, give notice to the Indemnified Person of its election
to assume the defense of such Third-Party Claim, the

 

32

--------------------------------------------------------------------------------


 

Indemnifying Person will be bound by any determination made in such Third-Party
Claim or any compromise or settlement effected by the Indemnified Person.

 

(c)           Notwithstanding the foregoing, if an Indemnified Person determines
in good faith that there is a reasonable probability that a Third-Party Claim
may adversely affect it or its Related Persons other than as a result of
monetary damages for which it would be entitled to indemnification under this
Agreement, the Indemnified Person may, by notice to the Indemnifying Person,
assume the exclusive right to defend, compromise or settle such Third-Party
Claim, but the Indemnifying Person will not be bound by any determination of any
Third-Party Claim so defended for the purposes of this Agreement or any
compromise or settlement effected without its Consent (which may not be
unreasonably withheld).

 

(d)           Notwithstanding the provisions of Section 10.4, Seller hereby
consent to the nonexclusive jurisdiction of any court in which a Proceeding in
respect of a Third-Party Claim is brought against any Buyer Indemnified Person
for purposes of any claim that a Buyer Indemnified Person may have under this
Agreement with respect to such Proceeding or the matters alleged therein and
agree that process may be served on Seller with respect to such a claim anywhere
in the world.

 

(e)           With respect to any Third-Party Claim subject to indemnification
under this Article 8: (i) both the Indemnified Person and the Indemnifying
Person, as the case may be, shall keep the other Person fully informed of the
status of such Third-Party Claim and any related Proceedings at all stages
thereof where such Person is not represented by its own counsel, and (ii) the
parties agree (each at its own expense) to render to each other such assistance
as they may reasonably require of each other and to cooperate in good faith with
each other in order to ensure the proper and adequate defense of any Third-Party
Claim.

 

(f)            With respect to any Third-Party Claim subject to indemnification
under this Article 8, the parties agree to cooperate in such a manner as to
preserve in full (to the extent possible) the confidentiality of all
Confidential Information and the attorney-client and work-product privileges. In
connection therewith, each party agrees that: (i) it will use its commercially
reasonable efforts, in respect of any Third-Party Claim in which it has assumed
or participated in the defense, to avoid production of Confidential Information
(consistent with applicable law and rules of procedure), and (ii) all
communications between any party hereto and counsel responsible for or
participating in the defense of any Third-Party Claim shall, to the extent
possible, be made so as to preserve any applicable attorney-client or
work-product privilege.

 

8.10        OTHER CLAIMS.  A claim for indemnification for any matter not
involving a Third-Party Claim may be asserted by notice to the party from whom
indemnification is sought and shall be paid promptly after such notice.

 

8.11        INDEMNIFICATION IN CASE OF STRICT LIABILITY OR INDEMNITEE
NEGLIGENCE.  THE INDEMNIFICATION PROVISIONS IN THIS ARTICLE 8 SHALL BE
ENFORCEABLE REGARDLESS OF WHETHER THE LIABILITY IS BASED UPON PAST, PRESENT OR
FUTURE ACTS, CLAIMS OR LEGAL REQUIREMENTS (INCLUDING ANY PAST, PRESENT OR FUTURE
BULK SALES LAW, ENVIRONMENTAL LAW,

 

33

--------------------------------------------------------------------------------


 

FRAUDULENT TRANSFER ACT, OCCUPATIONAL SAFETY AND HEALTH LAW OR PRODUCTS
LIABILITY, SECURITIES OR OTHER LEGAL REQUIREMENT) AND REGARDLESS OF WHETHER ANY
PERSON (INCLUDING THE PERSON FROM WHOM INDEMNIFICATION IS SOUGHT) ALLEGES OR
PROVES THE SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF THE
PERSON SEEKING INDEMNIFICATION OR THE SOLE OR CONCURRENT STRICT LIABILITY
IMPOSED UPON THE PERSON SEEKING INDEMNIFICATION.

 

ARTICLE 9.  CONFIDENTIALITY.

 

9.1          DEFINITION OF CONFIDENTIAL INFORMATION.

 

(a)           As used in this Agreement, the term “Confidential Information”
includes any and all of the following information of Seller or Buyer that has
been or may hereafter be disclosed in any form, whether in writing, orally,
electronically or otherwise, or otherwise made available by observation,
inspection or otherwise by either party or its Representatives (collectively, a
“Disclosing Party”) to the other party or its Representatives (collectively, a
“Receiving Party”):

 

(i)            all information that is a trade secret under applicable trade
secret or other law;

(ii)           all information concerning product specifications, data,
know-how, formulae, compositions, processes, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current and planned
research and development, current and planned printing or distribution methods
and processes, customer lists, current and anticipated customer requirements,
price lists, market studies, business plans, computer hardware, Software and
computer software and database technologies, systems, structures and
architectures;

(iii)          all information concerning the business and affairs of the
Disclosing Party (which includes historical and current financial statements,
financial projections and budgets, tax returns and accountants’ materials,
historical, current and projected sales, capital spending budgets and plans,
business plans, strategic plans, marketing and advertising plans, publications,
client and customer lists and files, contracts, the names and backgrounds of key
personnel and personnel training techniques and materials, however documented),
and all information obtained from review of the Disclosing Party’s documents or
property or discussions with the Disclosing Party regardless of the form of the
communication; and

(iv)          all notes, analyses, compilations, studies, summaries and other
material prepared by the Receiving Party to the extent containing or based, in
whole or in part, upon any information included in the foregoing.

 

(b)           Any trade secrets of a Disclosing Party shall also be entitled to
all of the protections and benefits under applicable trade secret law and any
other applicable law. If any information that a Disclosing Party deems to be a
trade secret is found by a court of competent jurisdiction not to be a trade
secret for purposes of this Article 9, such information shall still be
considered Confidential Information of that Disclosing Party for purposes of
this Article 9 to the extent included within the definition. In the case of
trade secrets, Buyer and Seller each hereby waives any requirement that

 

34

--------------------------------------------------------------------------------


 

the other party submit proof of the economic value of any trade secret or post a
bond or other security.

 

9.2          RESTRICTED USE OF CONFIDENTIAL INFORMATION.

 

(a)           Each Receiving Party acknowledges the confidential and proprietary
nature of the Confidential Information of the Disclosing Party and agrees that
such Confidential Information (i) shall be kept confidential by the Receiving
Party; (ii) shall not be used for any reason or purpose other than to evaluate
and consummate the Contemplated Transactions or as otherwise specifically
permitted by this Agreement; and (iii) without limiting the foregoing, shall not
be disclosed by the Receiving Party to any Person, except in each case as
otherwise expressly permitted by the terms of this Agreement or with the prior
written consent of an authorized representative of Seller with respect to
Confidential Information of Seller or an authorized representative of Buyer with
respect to Confidential Information of Buyer.  Buyer and Seller shall each
disclose the Confidential Information of the other party only to its
Representatives who require such material for the purpose of evaluating the
Contemplated Transactions or for any other purpose specifically permitted by
this Agreement, and are informed by Buyer or Seller, as the case may be, of the
obligations of this Article 9 with respect to such information. Buyer and Seller
shall each (A) enforce the terms of this Article 9 as to its respective
Representatives; (B) take such action to the extent necessary to cause its
Representatives to comply with the terms and conditions of this Article 9; and
(C) be responsible and liable for any breach of the provisions of this Article 9
by it or its Representatives.

 

(b)           Unless and until this Agreement is terminated, Seller shall
maintain as confidential any Confidential Information of the Seller relating to
the Gaithersburg Business, any of the Assets or the Assumed Liabilities.

 

(c)           From and after the Closing, the provisions of Section 9.2(a) above
shall not apply to or restrict in any manner Buyer’s use of any Confidential
Information of the Seller relating to the Gaithersburg Business, any of the
Assets or the Assumed Liabilities.

 

9.3          EXCEPTIONS.  Sections 9.2(a) and (b) do not apply to that part of
the Confidential Information of a Disclosing Party that a Receiving Party
demonstrates (a) was, is or becomes generally available to the public other than
as a result of (i) a breach of this Article 9 by the Receiving Party or its
Representatives or (ii) a breach prior to Closing of the Confidentiality
Agreement by the Receiving Party or its Representatives; (b) was or is developed
by the Receiving Party independently of and without reference to any
Confidential Information of the Disclosing Party; or (c) was, is or becomes
available to the Receiving Party on a non-confidential basis from a Third Party
not bound by a confidentiality agreement or any legal, fiduciary or other
obligation restricting disclosure.  Notwithstanding anything to the contrary in
this Agreement, any party to this Agreement (and each employee, representative,
or other agent of such party) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
described in this Agreement and all materials of any kind (including opinions or
other tax analysis) that are provided to it relating to such tax treatment and
tax structure.

 

35

--------------------------------------------------------------------------------


 

9.4          LEGAL PROCEEDINGS.  If a Receiving Party becomes compelled in any
Proceeding or is requested by a Governmental Body having regulatory jurisdiction
over the Contemplated Transactions to make any disclosure that is prohibited or
otherwise constrained by this Article 9, that Receiving Party shall provide the
Disclosing Party with prompt notice of such compulsion or request so that it may
seek an appropriate protective order or other appropriate remedy or waive
compliance with the provisions of this Article 9. In the absence of a protective
order or other remedy, the Receiving Party may disclose that portion (and only
that portion) of the Confidential Information of the Disclosing Party that,
based upon advice of the Receiving Party’s counsel, the Receiving Party is
legally compelled to disclose or that has been requested by such Governmental
Body, provided, however, that the Receiving Party shall use reasonable efforts
to obtain reliable assurance that confidential treatment will be accorded by any
Person to whom any Confidential Information is so disclosed. The provisions of
this Section 9.4 do not apply to any Proceedings between the parties to this
Agreement.

 

9.5          RETURN OR DESTRUCTION OF CONFIDENTIAL INFORMATION.  If this
Agreement is terminated, each Receiving Party shall (a) destroy all Confidential
Information of the Disclosing Party prepared or generated by the Receiving Party
without retaining a copy of any such material; (b) promptly deliver to the
Disclosing Party all other Confidential Information of the Disclosing Party,
together with all copies thereof, in the possession, custody or control of the
Receiving Party or, alternatively, with the written consent of the Disclosing
Party, destroy all such Confidential Information; and (c) certify all such
destruction in writing to the Disclosing Party, provided, however, that the
Receiving Party may retain a list that contains general descriptions of the
information it has returned or destroyed to facilitate the resolution of any
controversies after the Disclosing Party’s Confidential Information is returned.

 

9.6          ATTORNEY-CLIENT PRIVILEGE.  The Disclosing Party is not waiving,
and will not be deemed to have waived or diminished, any of its attorney work
product protections, attorney-client privileges or similar protections and
privileges as a result of disclosing its Confidential Information (including
Confidential Information related to pending or threatened litigation) to the
Receiving Party, regardless of whether the Disclosing Party has asserted, or is
or may be entitled to assert, such privileges and protections. The parties (a)
share a common legal and commercial interest in all of the Disclosing Party’s
Confidential Information that is subject to such privileges and protections; (b)
are or may become joint defendants in Proceedings to which the Disclosing
Party’s Confidential Information covered by such protections and privileges
relates; (c) intend that such privileges and protections remain intact should
either party become subject to any actual or threatened Proceeding to which the
Disclosing Party’s Confidential Information covered by such protections and
privileges relates; and (d) intend that after the Closing the Receiving Party
shall have the right to assert such protections and privileges. No Receiving
Party shall admit, claim or contend, in Proceedings involving either party or
otherwise, that any Disclosing Party waived any of its attorney work-product
protections, attorney-client privileges or similar protections and privileges
with respect to any information, documents or other material not disclosed to a
Receiving Party due to the Disclosing Party disclosing its Confidential
Information (including Confidential Information related to pending or threatened
litigation) to the Receiving Party.

 

36

--------------------------------------------------------------------------------


 

ARTICLE 10. GENERAL PROVISIONS

 

10.1        EXPENSES.  Except as otherwise provided in this Agreement, each
party to this Agreement will bear its respective fees and expenses incurred in
connection with the preparation, negotiation, execution and performance of this
Agreement and the Contemplated Transactions, including all fees and expense of
its Representatives.  If this Agreement is terminated, the obligation of each
party to pay its own fees and expenses will be subject to any rights of such
party arising from a Breach of this Agreement by another party.

 

10.2        PUBLIC ANNOUNCEMENTS.  The parties acknowledge that Seller is a
public company subject to the Exchange Act and the SEC rules and regulations
thereunder.  Except as to the extent required by law (including the Exchange Act
and any SEC rules or regulations thereunder), without the prior written consent
of the other party, neither Seller or Buyer or its respective Representatives
will make, directly or indirectly, any public comment, statement, announcement,
press release, communication or similar publicity with respect to this Agreement
or the Contemplated Transactions; provided, however, Seller and Buyer may make
disclosures with respect to this Agreement or the Contemplated Transactions to
its respective Representatives, the Landlord or the Lender.  If Seller or Buyer
is required by law (including the Exchange Act or the SEC rules and regulations
thereunder) to make any such disclosure, such party must first provide to the
other party the content of the proposed disclosure, the reasons that such
disclosure is required by law, and the time and place that the disclosure will
be made.  Upon the consummation of Closing, Seller and Buyer will jointly issue
a customary press release, the form and content of which shall be as mutually
agreed by Seller and Buyer.  Seller and Buyer will consult with each other
concerning the means by which Seller’s employees, customers, suppliers, vendors
and others having dealings with Seller will be informed of this Agreement or the
Contemplated Transactions.

 

10.3        NOTICES.  All notices, Consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when (a) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid); or (b) received
or rejected by the addressee, if sent by certified mail, return receipt
requested, in each case to the following addresses and marked to the attention
of the person (by name or title) designated below (or to such other address or
person as a party may designate by notice to the other party):

 

Seller:

 

 

 

 

On-Site Sourcing, Inc.
832 North Henry Street
Alexandria, VA  22314
Attention: Jason Parikh, Chief Financial Officer

 

With a copy of notice to Seller, that shall not be required for there to be
adequate notice hereunder:

 

 

 

Wilmer Cutler & Pickering
1600 Tysons Boulevard, 10th Floor
Tysons Corner, Virginia 22102
Attention: Thomas W. White

 

37

--------------------------------------------------------------------------------


 

Buyer:

 

Colornet Printing and Graphics, Inc.
19200F Chennault Way
Gaithersburg, MD  208789
Attention: Max Wepasnick, Treasurer

 

With a copy of notice to Buyer, that shall not be required for there to be
adequate notice hereunder:

 

 

 

Shulman, Rogers, Gandal, Pordy & Ecker, P.A.
11921 Rockville Pike, Third Floor
Rockville, Maryland 20852
Attention:  Christopher C. Roberts

 

10.4        JURISDICTION; SERVICE OF PROCESS.  Any Proceeding arising out of or
relating to this Agreement or any Contemplated Transaction may be brought only
in the courts of the State of Maryland, County of Montgomery, or, if it has or
can acquire jurisdiction, in the United States District Court for the Southern
District of Maryland, and each of the parties irrevocably submits to the
exclusive jurisdiction of each such court in any such Proceeding, waives any
objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the Proceeding shall be heard and
determined only in any such court and agrees not to bring any Proceeding arising
out of or relating to this Agreement or any Contemplated Transaction in any
other court. The parties agree that either or both of them may file a copy of
this Section with any court as written evidence of the knowing, voluntary and
bargained agreement between the parties irrevocably to waive any objections to
venue or to convenience of forum. Process in any Proceeding referred to in the
first sentence of this section may be served on any party anywhere in the world.

 

10.5        ENFORCEMENT OF AGREEMENT.  Each party acknowledges and agrees that
it would be irreparably damaged if any of the provisions of this Agreement are
not performed in accordance with their specific terms and that any Breach of
this Agreement by the other party could not be adequately compensated in all
cases by monetary damages alone. Accordingly, in addition to any other right or
remedy to which the parties may be entitled, at law or in equity, each party
shall be entitled to enforce any provision of this Agreement by a decree of
specific performance and to temporary, preliminary and permanent injunctive
relief to prevent Breaches or threatened Breaches of any of the provisions of
this Agreement, without posting any bond or other undertaking.

 

10.6        WAIVER; REMEDIES CUMULATIVE.  The rights and remedies of the parties
to this Agreement are cumulative and not alternative. Neither any failure nor
any delay by any party in exercising any right, power or privilege under this
Agreement or any of the documents referred to in this Agreement will operate as
a waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable law, (a) no claim or
right arising out of this Agreement or any of the documents referred to in this
Agreement can be discharged by one party, in whole or in part, by a

 

38

--------------------------------------------------------------------------------


 

waiver or renunciation of the claim or right unless in writing signed by the
other party; (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of that
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement or the documents
referred to in this Agreement.

 

10.7        ENTIRE AGREEMENT AND MODIFICATION.  This Agreement supersedes and
terminates all prior agreements, whether written or oral, between the parties
with respect to its subject matter (including the Letter of Intent and the
Confidentiality Agreement) and constitutes (along with the Schedules, Exhibits
and other documents delivered pursuant to this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. The Recitals are hereby incorporated into this
Agreement.  Unless the context indicates otherwise, all references to this
Agreement include its Schedules and Exhibits.  This Agreement may not be
amended, supplemented, or otherwise modified except by a written agreement
executed by the party to be charged with the amendment.

 

10.8        SCHEDULES.

 

(a)           The information in certain Schedules constitutes (i) exceptions to
particular representations, warranties, covenants and obligations as set forth
in this Agreement or (ii) descriptions or lists of assets and liabilities and
other items referred to in this Agreement. If there is any inconsistency between
the statements in this Agreement and those in the Schedules (other than an
exception expressly set forth as such in the Schedules with respect to a
specifically identified representation or warranty), the statements in this
Agreement will control.

 

(b)           The statements in the Schedules relate only to the provisions in
the Section of this Agreement to which they expressly relate and not to any
other provision in this Agreement, except that if a disclosure in the Schedules
of any particular exception reasonably puts the parties on notice of an
exception to a related Section of this Agreement, such disclosure shall be
deemed to apply to both the particular Section noted in the Schedules and the
related Section of this Agreement.

 

10.9        ASSIGNMENTS, SUCCESSORS AND NO THIRD-PARTY RIGHTS.  No party may
assign any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of the other party, except that Buyer may
collaterally assign its rights hereunder to the Lender, or any banks or
commercial finance or other lending institutions regularly engaged in the
business of lending money (excluding venture capital, investment banking or
similar institutions and their affiliates which sometimes engage in lending
activities but which are primarily engaged in investments in equity securities),
providing financing or re-financing to  Buyer.  Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon and
inure to the benefit of the successors and permitted assigns of the parties.
Nothing expressed or referred to in this Agreement will be construed to give any
Person other than the parties to this Agreement any legal or equitable right,
remedy or claim under or with respect to this Agreement or any provision of this
Agreement, except such rights as shall inure to a successor or permitted
assignee pursuant to this Section 10.9.

 

39

--------------------------------------------------------------------------------


 

10.10      SEVERABILITY.  If any provision of this Agreement is held invalid,
illegal or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid, illegal or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid, illegal or
unenforceable.

 

10.11      CONSTRUCTION.  The headings of Articles and Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Articles” and “Sections” refer to the
corresponding Articles and Sections of this Agreement, including the Schedules
and Exhibits, unless otherwise specifically provided in this Agreement.

 

10.12      TIME OF ESSENCE.  With regard to all dates and time periods set forth
or referred to in this Agreement, time is of the essence.

 

10.13      GOVERNING LAW.  This Agreement will be governed by and construed
under the laws of the State of Maryland without regard to conflicts-of-laws
principles that would require the application of any other law.

 

10.14      EXECUTION OF AGREEMENT.  This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.

 

IN WITNESS WHEREOF, the parties, by their duly authorized officers, have
executed and delivered this Agreement as of the date first written above.

 

SELLER:

 

BUYER:

On-Site Sourcing, Inc.,
a Delaware corporation

 

Colornet Printing and Graphics, Inc.,
a Maryland close corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Jason Parikh, Chief Financial Officer

 

 

Max L. Wepasnick, Chief Executive Officer

 

53118 – Asset Purchase Agreement (SRGPE second final 10-7).doc

 

40

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

DEFINITIONS

 

For purposes of this Agreement, the following capitalized terms and variations
thereof have the meanings specified or referred to in this Schedule 1.1:

 

“Accounts Receivable” — (a) all trade accounts receivable and other rights to
payment from customers of Seller and the full benefit of all security for such
accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of goods shipped or products sold or
services rendered to customers of Seller, (b) all other accounts or notes
receivable of Seller and the full benefit of all security for such accounts or
notes, and (c) any claim, remedy or other right related to any of the foregoing.

 

“Agreement” — as defined in the first paragraph of this Agreement.

 

“Assets” — as defined in Section 2.1.

 

“Assignment and Assumption Agreement” — as defined in Section 2.7(a)(iii).

 

“Assumed Liabilities” — as defined in Section 2.4(a).

 

“Bill of Sale” — as defined in Section 2.7(a)(ii).

 

“Breach” — any breach of, or any inaccuracy in, any representation or warranty
or any breach of, or failure to perform or comply with, any covenant, agreement
or obligation, in or of this Agreement or any other Contract, or any event which
with the passing of time or the giving of notice, or both, would constitute such
a breach, inaccuracy or failure.

 

“Bulk Sales Laws” — as defined in Section 7.11.

 

“Buyer” — as defined in the first paragraph of this Agreement.

 

“Buyer Indemnified Persons” — as defined in Section 8.2.

 

“Claims” — claims of Seller against Third Parties, whether choate or inchoate,
known or unknown, or contingent or non-contingent, including all claims for
refund of Taxes and other governmental charges of whatever nature.

 

“Closing” — as defined in Section 2.6.

 

“Closing Date” — the date on which the Closing actually takes place.

 

“COBRA” — as defined in Section 3.10(b).

 

41

--------------------------------------------------------------------------------


 

“Code” — the Internal Revenue Code of 1986.

 

“Confidential Information” — as defined in Section 9.1(a).

 

“Confidentiality Agreement” – the “Mutual Non-Disclosure, Non-Use,
Non-Solicitation and Standstill Agreement” dated August 11, 2003, between Seller
and Buyer.

 

“Consent” — any approval, consent, ratification, waiver or other authorization.

 

“Contemplated Transactions” — all of the transactions contemplated by this
Agreement.

 

“Contracts” — any agreement, contract, purchase order, job ticket, Lease,
consensual obligation, promise or undertaking (whether written, oral or in
electronic format, and whether express or implied), whether or not legally
binding, arising out of or relating to the Overall Business.

 

“Damages” — as defined in Section 8.2.

 

“Disclosing Party” – as defined in Section 9.1(a).

 

“Effective Time” – 11:59 pm on September 30, 2003.

 

“Employee Plans” – all “employee benefit plans” as defined by Section 3(3) of
ERISA, all specified fringe benefit plans as defined in Section 6039D of the
Code, and all other bonus, incentive-compensation, deferred-compensation,
profit-sharing, stock-option, stock-appreciation-right, stock-bonus,
stock-purchase, employee-stock-ownership, savings, severance, change-in-control,
supplemental-unemployment, layoff, salary-continuation, retirement, pension,
health, life-insurance, disability, accident, group-insurance, vacation,
holiday, sick-leave, fringe-benefit or welfare plan, and any other employee
compensation or benefit plan, agreement, policy, practice, commitment, contract
or understanding (whether qualified or nonqualified, currently effective or
terminated, written or unwritten) and any trust, escrow or other agreement
related thereto that (i) is maintained or contributed to by Seller or any other
corporation or trade or business controlled by, controlling or under common
control with Seller (within the meaning of Section 414 of the Code or
Section 4001(a)(14) or 4001(b) of ERISA) (“ERISA Affiliate”) or has been
maintained or contributed to in the last six (6) years by Seller or any ERISA
Affiliate, or with respect to which Seller or any ERISA Affiliate has or may
have any liability, and (ii) provides benefits, or describes policies or
procedures applicable to any current or former director, officer, employee or
service provider of Seller or any ERISA Affiliate, or the dependents of any
thereof, regardless of how (or whether) liabilities for the provision of
benefits are accrued or assets are acquired or dedicated with respect to the
funding thereof .

 

“Encumbrance” — any charge, claim, lien, option, pledge, security interest,
mortgage, right of first option, right of first refusal or similar restriction,
including any restriction on use, transfer, receipt of income or exercise of any
other attribute of ownership.

 

42

--------------------------------------------------------------------------------


 

“Environment” — soil, land surface or subsurface strata, surface waters
(including navigable waters and ocean waters), groundwaters, drinking water
supply, stream sediments, ambient air (including indoor air), plant and animal
life and any other environmental medium or natural resource.

 

“Environmental, Health and Safety Liabilities” — any cost, damages, expense,
liability, obligation or other responsibility arising from or under any
Environmental Law or Occupational Safety and Health Law, including those
consisting of or relating to:

(a)           any environmental, health or safety matter or condition (including
on-site or off-site contamination, occupational safety and health and regulation
of any chemical substance or product);

(b)           any fine, penalty, judgment, award, settlement, legal or
administrative proceeding, damages, loss, claim, demand or response, remedial or
inspection cost or expense arising under any Environmental Law or Occupational
Safety and Health Law;

(c)           financial responsibility under any Environmental Law or
Occupational Safety and Health Law for cleanup costs or corrective action,
including any cleanup, removal, containment or other remediation or response
actions (“Cleanup”) required by any Environmental Law or Occupational Safety and
Health Law (whether or not such Cleanup has been required or requested by any
Governmental Body or any other Person) and for any natural resource damages; or

(d)           any other compliance, corrective or remedial measure required
under any Environmental Law or Occupational Safety and Health Law.

 

The terms “removal,” “remedial” and “response action” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (CERCLA).

 

“Environmental Law” — any Legal Requirements designed to minimize, prevent,
punish or remedy the consequences of actions that damage or threaten the
Environment or public health or safety.

 

“ERISA” — the Employee Retirement Income Security Act of 1974.

 

“Exchange Act” — the Securities Exchange Act of 1934.

 

“Excluded Assets” — as defined in Section 2.2.

 

“Existing Customers” — as defined in Section 7.8(a)(v).

 

“GAAP” — generally accepted accounting principles for financial reporting in the
United States, applied on a consistent basis.

 

“Gaithersburg Business” — as defined in Recital B.

 

“Gaithersburg Claims” – all Claims which are at the Effective Time (or which at
any time during the period from June 30, 2003, to the Effective Time were) used
in the Gaithersburg Business or arising out of the Gaithersburg Business.

 

43

--------------------------------------------------------------------------------


 

“Gaithersburg Contracts” – all Seller Contracts which are at the Effective Time
(or which at any time during the period from June 30, 2003, to the Effective
Time were) used in the Gaithersburg Business or related to the Gaithersburg
Business including Seller Contracts with customers, vendors or suppliers of the
Gaithersburg Business, but excluding (a) all Contracts with customers as to
which Seller fully performs its obligations prior to the Effective Time, (b) all
Contracts with customers as to which Seller has been paid in whole or in part,
or has accrued an Account Receivable, prior to the Effective Time, and (c) all
Contracts with customers as to which Seller will be entitled to any payment
under Section 2.2(d) after the Effective Time.

 

“Gaithersburg Facility” – the premises located at 18630 Woodfield Road,
Gaithersburg, Maryland 20879-4711, which are subject to the Gaithersburg Lease. 
The Gaithersburg Business is located at the Gaithersburg Facility.

 

“Gaithersburg Government Authorizations” – all Government Authorizations
(including all pending applications therefor or renewals thereof) which are at
the Effective Time (or which at any time during the period from June 30, 2003,
to the Effective Time were) used in the Gaithersburg Business, including any
occupancy permit for the Gaithersburg Facility and any business licenses for the
Gaithersburg Business, but excluding any Government Authorizations which expire
or terminate in the Ordinary Course of Business  prior to the Effective Time.

 

“Gaithersburg Intangible Rights and Property” – all intangible rights and
property which are at the Effective Time (or which at any time during the period
from June 30, 2003, to the Effective Time were) located at the Gaithersburg
Facility or used in the Gaithersburg Business, including all Gaithersburg
Intellectual Property Assets, going concern value and goodwill of the
Gaithersburg Business, telephone, telecopy and e-mail addresses and listings
used in the Gaithersburg Business or related to the Gaithersburg Business,
covenants of confidentiality, non-competition or non-solicitation in favor of
Seller used in the Gaithersburg Business or related to the Gaithersburg
Business.

 

“Gaithersburg Intellectual Property Assets” – all Trade Secrets which are at the
Effective Time (or which at any time during the period from June 30, 2003, to
the Effective Time were) located at the Gaithersburg Facility, used in the
Gaithersburg Business or related to the Gaithersburg Business, but excluding (a)
all Trade Secrets which are sold by Seller in the Ordinary Course of Business
prior to the Effective Time, and (b) all Trade Secrets the Seller’s Contract for
which expires or terminates in the Ordinary Course of Business prior to the
Effective Time.

 

“Gaithersburg Inventories” – all Inventories which are at the Effective Time (or
which at any time during the period from June 30, 2003, to the Effective Time
were) located at the Gaithersburg Facility, used in the Gaithersburg Business or
related to the Gaithersburg Business, but excluding all Inventories which are
consumed, expended or sold by Seller in the Ordinary Course of Business prior to
the Effective Time.

 

“Gaithersburg Lease” – the “Agreement” dated April 27, 2000, between Seller, as
the tenant, and the Landlord, as the landlord, relating to the premises located
at 18630 Woodfield Road,

 

44

--------------------------------------------------------------------------------


 

Gaithersburg, Maryland 20879-4711, including the five-year renewal provision set
forth in Section 39 thereof.

 

“Gaithersburg Lease Assignment” – as defined in Section 2.7(a)(i).

 

“Gaithersburg Records” – all Records which are at the Effective Time (or which
at any time during the period from June 30, 2003, to the Effective Time were)
located at the Gaithersburg Facility, used in the Gaithersburg Business or
related to the Gaithersburg Business, including lists and Records of or relating
to customers of the Gaithersburg Business (including Records of such customers’
names, addresses, telephone/fax numbers, e-mail addresses and contacts, and of
such customers’ business, order, payment and credit history, correspondence, and
credit rating), referral sources, production reports and Records, service,
maintenance and warranty Records, equipment logs, operating guides and manuals,
financial and accounting Records, creative materials, advertising materials,
promotional materials, studies, reports, correspondence and other similar
documents and Records.  Notwithstanding the preceding sentence, with respect to
personnel Records, the Gaithersburg Records shall include, subject to Legal
Requirements, only the name, residence address, social security number and
Seller’s date of hire for the Hired Active Employees, which shall be set forth
on Schedule 5.8.

 

“Gaithersburg Software” – all Software which is at the Effective Time (or which
at any time during the period from June 30, 2003, to the Effective Time was)
located at the Gaithersburg Facility, used in the Gaithersburg Business or
related to the Gaithersburg Business, but excluding (a) all Software which is
consumed, expended or sold by Seller in the Ordinary Course of Business prior to
the Effective Time and (b) all Software the Seller’s Lease for which expires or
terminates in the Ordinary Course of Business prior to the Effective Time.

 

“Gaithersburg Tangible Personal Property” – all Tangible Personal Property which
is at the Effective Time (or which at any time during the period from June 30,
2003, to the Effective Time was) located at the Gaithersburg Facility or used in
the Gaithersburg Business.

 

“Government Authorization” — any Consent, license, registration or permit
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement, and all pending
applications therefor or renewals thereof.

 

“Governmental Body” — any:

(a)           federal, state, local, municipal, foreign or other government;

(b)           governmental or quasi-governmental authority of any nature
(including any agency, branch, department, board, commission, court, tribunal or
other entity exercising governmental or quasi-governmental powers);

(c)           body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; or

(d)           official of any of the foregoing.

 

“Hazardous Activity” — the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation,

 

45

--------------------------------------------------------------------------------


 

treatment or use (including any withdrawal or other use of groundwater) of
Hazardous Material in, on, under, about or from the Gaithersburg Facility or any
part thereof into the Environment and any other act, business, operation or
thing that increases the danger, or risk of danger, or poses an unreasonable
risk of harm, to persons or property on or off the Gaithersburg Facility.

 

“Hazardous Material” — any substance, material or waste which is regulated by
any Governmental Body, including any material, substance or waste which is
defined as a “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “contaminant,” “toxic
waste” or “toxic substance” under any provision of Environmental Law, and
including petroleum, petroleum products, asbestos, presumed asbestos-containing
material or asbestos-containing material, urea formaldehyde and polychlorinated
biphenyls.

 

“Improvements” — all buildings, structures, fixtures and improvements located on
any real property, including those under construction.

 

“Indemnified Person”— as defined in Section 8.9(a).

 

“Indemnifying Person” — as defined in Section 8.9(a).

 

“Inventories” — all inventories of Seller, including all finished goods, work in
process, raw materials, consumables, spare parts and all other materials and
supplies to be used or consumed by Seller in the production of finished goods.

 

“IRS” — the United States Internal Revenue Service and, to the extent relevant,
the United States Department of the Treasury.

 

“Knowledge” — an individual will be deemed to have Knowledge of a particular
fact or other matter if (a) that individual is actually aware of that fact or
matter, or (b) a prudent individual could be expected to discover or otherwise
become aware of that fact or matter in the course of conducting a reasonably
comprehensive investigation regarding the accuracy of any representation or
warranty contained in this Agreement.  A Person (other than an individual) will
be deemed to have Knowledge of a particular fact or other matter if any
individual who is serving, or who has at any time served, as a director, officer
or general manager of that Person (or in any similar capacity) has, or at any
time had, Knowledge of that fact or other matter (as set forth in clauses (a)
and (b) above), and any such individual will be deemed to have conducted a
reasonably comprehensive investigation regarding the accuracy of the
representations and warranties made herein by that Person or individual.

 

“Landlord” — 18630 Laytonsville Partnership, which is the landlord under the
Gaithersburg Lease.

 

“Lease” — any lease or rental agreement, license, right to use agreement, or
installment or conditional sale agreement relating to any tangible or intangible
personal property or fixtures, including those pertaining to the leasing,
licensing or use of any Tangible Personal Property or Software, but excluding
the Gaithersburg Lease.

 

46

--------------------------------------------------------------------------------


 

“Legal Requirement” — any federal, state, local, municipal or foreign law,
ordinance, principle of common law, code, regulation, rule, statute or treaty.

 

“Lender” – as defined in Section 2.7(a)(vi).

 

“Lender Subordination Agreement” – as defined in Section 2.7(a)(vi).

 

“Letter of Intent” – the letter of intent dated September 22, 2003, from Buyer
to Seller, countersigned as accepted by Buyer on September 22, 2003.

 

“Liability” — with respect to any Person, any liability, debt or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.

 

“Material Gaithersburg Contact” – as defined in Section 3.14(b).

 

“Nonmaterial Consents” – as defined in Section 2.8(c).

 

“Non-Offset Printing” - as defined in Section 7.8(a)(v).

 

“Occupational Safety and Health Law” — any Legal Requirement designed to provide
safe and healthful working conditions and to reduce occupational safety and
health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry associations and insurance companies), designed to provide safe and
healthful working conditions.

 

“Order” — any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.

 

“Ordinary Course of Business” — an action taken by a Person will be deemed to
have been taken in the Ordinary Course of Business only if that action:

(a)           is consistent in nature, scope and magnitude with the past
practices of such Person and is taken in the ordinary course of the normal,
day-to-day operations of such Person;

(b)           does not require authorization by the board of directors or
shareholders of such Person and does not require any other separate or special
authorization of any nature; and

(c)           is similar in nature, scope and magnitude to actions customarily
taken, without any separate or special authorization, in the ordinary course of
the normal, day-to-day operations of other Persons that are in the same line of
business as such Person.

 

“Overall Business” – as defined in Recital A.  Prior to the Effective Time, the
Overall Business includes the Gaithersburg Business.

 

47

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” — as defined in Section 3.5(b).

 

“Person” — an individual, sole proprietorship, partnership, corporation,
business trust, limited liability company, limited liability partnership, joint
stock company, trust, unincorporated association, joint venture, or other entity
or a Governmental Body.

 

“Proceeding” — any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator.

 

“Promissory Note” — as defined in Section 2.7(b)(ii).

 

“Purchase Price” — as defined in Section 2.3.

 

“Receiving Party” – as defined in Section 9.1(a).

 

“Record” — information or data that is written, type, printed or otherwise
inscribed on a tangible medium or that is stored in an electronic or other
medium and is retrievable in perceivable form.

 

“Related Person” —

(a)           With respect to a particular individual:

(i)            each other member of such individual’s Family;

(ii)           any Person that is directly or indirectly controlled by any one
or more members of such individual’s Family;

(iii)          any Person in which members of such individual’s Family hold
(individually or in the aggregate) a Material Interest; and

(iv)          any Person with respect to which one or more members of such
individual’s Family serves as a director, officer, partner, executor or trustee
(or in a similar capacity).

(b)           With respect to a specified Person other than an individual:

(i)            any Person that directly or indirectly controls, is directly or
indirectly controlled by or is directly or indirectly under common control with
such specified Person;

(ii)           any Person that holds a Material Interest in such specified
Person;

(iii)          each Person that serves as a director, officer, partner, executor
or trustee of such specified Person (or in a similar capacity);

(iv)          any Person in which such specified Person holds a Material
Interest; and

(v)           any Person with respect to which such specified Person serves as a
general partner or a trustee (or in a similar capacity).

For purposes of this definition, (a) “control” (including “controlling,”
“controlled by,” and “under common control with”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and shall be construed as such term is used in the rules
promulgated under the Securities Act; (b) the “Family” of an individual includes
(i) the individual, (ii) the individual’s spouse, (iii) any other natural person
who is related to the individual or the individual’s spouse within the second
degree and (iv) any other natural person who resides with

 

48

--------------------------------------------------------------------------------


 

such individual; and (c) “Material Interest” means direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act) of voting securities
or other voting interests representing at least ten percent (10%) of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least ten percent (10%) of the outstanding equity
securities or equity interests in a Person.

 

“Release” — any release, spill, emission, leaking, pumping, pouring, dumping,
emptying, injection, deposit, disposal, discharge, dispersal, leaching or
migration on or into the Environment or into or out of any property.

 

“Remedial Action” — all actions, including any capital expenditures, required or
voluntarily undertaken (a) to clean up, remove, treat or in any other way
address any Hazardous Material or other substance; (b) to prevent the Release or
Threat of Release or to minimize the further Release of any Hazardous Material
or other substance so it does not migrate or endanger or threaten to endanger
public health or welfare or the Environment; (c) to perform pre-remedial studies
and investigations or post-remedial monitoring and care; or  (d) to bring all
Facilities and the operations conducted thereon into compliance with
Environmental Laws and environmental Government Authorizations.

 

“Representative” — with respect to a particular Person, any director, officer,
manager, employee, agent, consultant, advisor, accountant, financial advisor,
legal counsel or other representative of that Person.

 

“Retained Active Employees” — as defined in Section 5.8(a).

 

“Restricted Assets” – as defined in Section 2.8(c).

 

“Retained Liabilities” — as defined in Section 2.4(b).

 

“SEC” — the United States Securities and Exchange Commission.

 

“Securities Act” — the Securities Act of 1933, as amended.

 

“Security Agreement” – as defined in Section 2.7(a)(v).

 

“Seller” — as defined in the first paragraph of this Agreement.

 

“Shared Customers” — as defined in Section 7.8(a)(i).

 

“Software” — all computer software and subsequent versions thereof, including
source code, object, executable or binary code, objects, comments, screens, user
interfaces, report formats, templates, menus, buttons and icons and all files,
data, materials, manuals, design notes and other items and documentation related
thereto or associated therewith, including Software which is owned by Seller or
leased or licensed to Seller.

 

49

--------------------------------------------------------------------------------


 

“Subsidiary” — with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred), are held by the Owner or one or more of its Subsidiaries.

 

“Tangible Personal Property” — all fixed assets, machinery, equipment, tools,
furniture, office equipment, computer hardware, supplies, materials, vehicles
and other items of tangible personal property (other than Inventories) of every
kind owned, leased or licensed by Seller (whether or not carried on Seller’s
books), together with any express or implied warranty by the manufacturers,
sellers, lessors or licensors of any item or component part thereof and all
maintenance records and other documents relating thereto.

 

“Tax” — any income, gross receipts, license, payroll, employment, excise, stamp,
property, environmental, customs, vehicle or other title or registration,
franchise, employees’ income withholding, foreign or domestic withholding,
social security, unemployment, disability, real property, personal property,
sales, use, transfer, value added, alternative, add-on minimum and other tax,
fee, assessment, levy, tariff, charge or duty of any kind whatsoever and any
interest, penalty, addition or additional amount thereon imposed, assessed or
collected by or under the authority of any Governmental Body or payable under
any tax-sharing agreement or any other Contract.

 

“Tax Return” — any return (including any information return), report, statement,
schedule, notice, form, declaration, claim for refund or other document or
information filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.

 

“Third Party” — a Person that is not a party to this Agreement.

 

“Third-Party Claim” — any claim against any Indemnified Person by a Third Party,
whether or not involving a Proceeding.

 

“Trade Secrets” – all know-how, trade secrets, confidential or proprietary
information, customer lists, Software, technical information, data, process,
technology, and plans.

 

50

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(a)

 

LEASEHOLD IMPROVEMENTS

 

1.             MD Location Leasehold Improvements

2.             MD Remodeling Cost

3.             Leasehold Improvements-Electricals

4.             Aircon Blower

5.             (3) 71/2 ton and (1) 5 ton split aircon system

6.             MD Leaseholder Improvements

7.             New Press Installation cost

8.             Concrete slab replacement

9.             Pempo Uprights and Beams – LI

10.           Floor preparation and application of floor coating system

11.           Painting of ONSS MD

12.           Electrical connections for new machine

13.           Cabling, electricals MD

14.           Install Lightings MD

15.           MD Improvements, ceiling, metal studs, doors, insulation

16.           MD Improvement eqpt rental

17.           Circuit for Bay, lights, Exterior, Receiving Booths, Office

18.           Circuit for Press, F/Lift, Charger, Bindry, Heat Machine

19.           Renovation, electrical hook-ups, cabling connections

20.           Restroom renovations

21.           Floor renovation

22.           Leasehold Improvement – Gaithersburg

23.           Leasehold Impr Gaithersburg

24.           Cabling, electrical MD

25.           Remodeling bathrooms/entranc

26.           Renovation work

27.           Carpentry, concrete plumbing

28.           Install Furnaces

 

51

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(b)

 

EQUIPMENT

 

Rosback Stitching Machine

Imation 447L-Auto Laminator

GBC Model 111PM 16 DB-2

Versa Punch Model WP 7000

7500 Booklet Maker

APPLE G3 266 MAC

PROSIGNIA 200 SERVER

Compaq deskpro 6400x/1000/cd6/64

3Com Superstack II Baseline 10/100 24 port

Deskpro EP Celeron 433 4.3GB Computer

Polar Cutter 45’ Digital Programmble cutter

Stahl Folder Model B-26 w/cont feeder

Heidelberg Automatic letter Press

Heidelberg KBS Diecutter

Heidelberg KBS Diecutter

Miller Diecutter 28” Simplex

Miscellaneous Press Eqpt

Smart 340 Scanner Scitex

G3 Mac Workstation

G3 Mac Workstation

MIsc Office Equipment

Blaze 96 Scitex Imaging Workstation

Compaq Proliant 1600 PIII 550 Mhz

Compaq Deskpro EP PIII 128MB 10GB PC

Apple Power Mac  G4 MT Computer

Cisco DSU/CSU Module for Cisco 2000 - Network Equipment

Compaq Proliant ML330T, 733MHZ, 64MB PC

Compaq Deskpro EP 667 Computer

Compaq EESKPRO EP 667 Computer

Heidelberg Clamping bars, Grippers, Motor for suction

Willy Scissors Jack

New Heidelberg Quickmaster 4-Color Offset Press

Gretag Densitometer

S206V Punching Tool

Packaging Assembly USP13-Q 230V

(6) Stel Modular stations

(8) Panel Concept Stations

(2) Steelcase Modular Stations

Punch Tool 4:1 O/S Oval .2475P

(11) Tract #400 Ergonomic swivel chairs

CHallenge Single cornering machine

Dell 4100 Series PIII 800MHZ 10GB PC

Horizon Collator/Saddle Stitcher-to manuf. booklets

Compaq Deskpro EN SFF 700 mhz 128 MB Computer

HP 1100CXI Printer

 

52

--------------------------------------------------------------------------------


 

Compaq 36.4GB Hot Plug HD

Control cables for Heildeberg Press

CI-3000 Coil Inserter

HP Designjet 5000PS 42inch 6-color printer

Apple PowerMac G4 Computer

DELL PIII 933 GX110 Low Profile 133 Hhz PC

DELL PIII 933 GX110 Low Profile 133 Hhz PC

DELL PIII 933 GX110 Low Profile 133 Hhz PC

DELL PIII 933 GX110 Low Profile 133 Hhz PC

DELL PIII 933 GX110 Low Profile 133 Hhz PC

DELL PIII 933 GX110 Low Profile 133 Hhz PC

Digicoil Coi Inserter

Gretag Densitometer

Heidelberg Press SM74-6P3+L

Compaq Proliant ML350

(4) 256MB SR+DRAM

(4) 9.1 GB Pluggable Wide Ultra (Hard Drive)

Comapq Smart Array 431 Contoller

(5) Workbench, steel

Shelvings

Desk 36 in, w. Hutch

Corner Desk, Cherry, Slate

Corner Hutch, Cherry, Slate

(4) Cabinets, File, 3-drawer

Openview PRO MON Port switch

American Power Back Pro UPS 1400VA

Ethernet bar code-500 emp cap

Symbol ls2104 laser sccan w/trigger

Sym ocanywhere v10 h/r box host/remote

Dymo lavelwriter el60 mac & win

1Brisque4 with trendsetter connectivity

1Trendsetter 3230s

1 Spectrum oprion/trendsetter 3230-factory install

1 External disk tower for bisque w/73GB drive

3-73GB Drives for external tower

Stainless steel sink

Optra E312L Laser Printer

New 2001 Chev white

Compaq EP Series P350 (Tsfr fr VA, added as new, not in FAS)

Dell 600 celeron computer, 17” monitor

CI-3000 Coil Inserter

HP5000 42” Upgrade kit dye to UV

HP5500PS 60” UV printer

Model T1850 73” rotary trimmer, base and waste catcher

Power mac G4 dual 1.25GHz w/apple studio 17” flat panel

Apple studio display, 20” cinema display (flat panel)

HP Laserjet 5si

Canon Laserclass 9500 fax

Dell Optiplex GX110

 

53

--------------------------------------------------------------------------------


 

Toshiba TV 19”

Philco TV

Macbeth TD904

APC Backups Pro 650

APC Backups 500

APC Backups 450

NuArc Model VLT51F Drafting table

Fujifilm Color Art CA680T III

Fujifilm FLH85P Plate Processor

NELA Ternes Plate Puncher Model Infinity

Fuji PS800HB FUJI PS-Plate Processor

Douthitt Corp. Frame Vacuum Plate

Large Drafting table

Bacher Plate puncher

Heidelberg plate puncher

Dell Power Edge 2400

Compaq Personal Workstation 500A

APC Backups 650

APC backups 650

Lacie CD Recordable

Storage Dimensions Tape drive

HP Sure Store Tape 2000

Umax Vista S8

On-Line power power supply

Weldotron

Nygren-Dahly 3 hole punch

Challenge Hole Puncher

Trimmer FC 20A

Polar Mohr

Compaq Deskpro

APC Backups 500

Snap Server

Encad Novajet Pro 60E

Compaq deskpro

 

54

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(c)

 

SOFTWARE

 

1.             (a)           Software License Agreement dated as of July 24,
2000, between printCafe Systems, Inc., and Seller, including Attachment 1.1,
Attachment 1.2, and Addendum – Other Terms and Conditions.

 

(b)           Invoices from printCafe relating to Item 1(a) above dated
October 3, 2002, and October 30, 2001, respectively (all paid in full).

 

2.             Axtent Raptor Firewall V6.5

 

3.             MOLP Level C Win 2000 Server

 

4.             MS MOL 5.0 SQL Server

 

5.             Microsoft Business 5.0 Office 2000 Bus. 5.0

 

6.             MS Office – Mac.

 

7.             Claris Filemaker Pro v. 5.0

 

8.             Adobe Illustrator 9.0 Upgrade for PowerMac

 

9.             Adobe pagemaker Plus. Pothoshop 5.5. Illus8.0 Acrob 4.0

 

55

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(e)(i)

 

CONTRACTS WITH CUSTOMERS

 

1.             Purchase Order #RV39544 dated 02-01-00 from Lockheed Martin
Corporation to Seller.

 

2.             Order for Supplies or Services #263-00056485 -00-BPA/G dated
05/10/02 from various Institutes of NIH to Seller.

 

56

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(e)(ii)

 

CONTRACTS WITH VENDORS OR SUPPLIERS

 

1.             (a)           Heidelberg Service Contract 700006240 for
Heidelberg QuickMaster DI 46-4 (PLUS VERSION) 991225, Serial No. 991225.

 

(b)           Invoice #702087971 dated 07/27/02 from Heidelberg to Seller
relating to Item #1(a) above (paid in full).

 

2.             Lease Agreement No. E608678, Schedule No,. 00240, between Avaya
Financial Services and Seller, including the purchase option therein.

 

57

--------------------------------------------------------------------------------


 

SCHEDULE 2.2(c)

 

CERTAIN RIGHTS TO PAYMENT
WHICH ARE NOT ACCOUNTS RECEIVABLE

 

Subject to verification by Buyer promptly after Closing:

 

1.

 

Invoice #705415 from Washington Printing Supplies

 

$

2,060.30

 

2.

 

Invoice #95-69609 from Kohl & Madden

 

$

3,476.86

 

3.

 

Invoice #9002133549 from Xpedex

 

$

5,175.92

 

4.

 

Invoice #256514 from Frank Parsons

 

$

3,531.22

 

 

58

--------------------------------------------------------------------------------


 

SCHEDULE 2.2(l)

 

CERTAIN EXCLUDED ASSETS

 

1.             Cannon 105 with RIP attachment. Serial # MND016445.

2.             Xerox Docutech Serial # W11-036797.

3.   1995 GMC W4 14’ Box Truck VIN# J8DB4B1K1S7015530.

 

59

--------------------------------------------------------------------------------


 

SCHEDULE 2.7(c)

 

Buyer Encumbrances or Leases Prior to Effective Time

 

Neither Lender nor Seller shall be entitled to any Encumbrance on the following:

 

1.             Gaithersburg Lease.

2.             The items listed in the chart below:

 

 

 

Equipment Encumbered or Leased

 

Secured Party

 

Financing Statement

1.

 

Plate Burner/Scorer

 

Vector Financial

 

capital lease (no UCC on record at SDAT or Mont. Co., MD)

2.

 

Konica 7075 Copier

 

Advanta Leasing

 

capital lease - SDAT Financing Statement
#181054845
filed 8/4/2000

3.

 

Company Truck –  Toyota 4 Runner

 

Toyota Financing Cc

 

see certificate of title

4.

 

Company Truck – GM delivery van

 

GMAC

 

see certificate of title

5.

 

Duplo Bookmaker and related items, as more fully described in the financing
statement

 

Heller/GE Capital

 

SDAT
Financing Statement
#181078004
filed 3/26/2001

6.

 

Company Truck – Ford delivery truck

 

Ford Motor Credit

 

see certificate of title

7.

 

Proofers/CTP/Mail and related items, as more fully described in the financing
statement

 

US Bancorp

 

SDAT
Financing Statement
#181131077
filed 9/23/2002

8.

 

Komori L528

 

Heller/GE Capital

 

chattel mortgage (no UCC on record at SDAT or Mont. Co., MD)

9.

 

Konica 7085 Copier, as more fully described in the financing statement

 

US Bancorp

 

SDAT
Financing Statement
#181154907
filed 5/15/2003

10.

 

Toshiba copier, as more fully described in the financing statement

 

ABB Structured Finance (Americas) Inc.

 

true lease - SDAT
Financing Statement
#181125303
filed 7/18/2002

 

60

--------------------------------------------------------------------------------


 

SCHEDULE 2.8(c)

 

GREATAMERICA LEASE

 

1.             With respect to the Lease Agreement last signed 12/3/99 between
GreatAmerica Leasing Corporation and Seller, including the purchase option
therein:

 

(a)           If Seller can buyout said lease for $3,104 or less (16 monthly
payments x $194/month = $3,104), then Seller shall so buyout said lease and
promptly thereafter Buyer shall reimburse the Seller in the amount of said
buyout.

 

(b)           If Seller is unable to buyout said lease for $3,104 or less, then
Seller shall assign said lease to Buyer, and Buyer shall accept said assignment.

 

61

--------------------------------------------------------------------------------


 

SCHEDULE 3.2(c)

 

SELLER’S REQUIRED NOTICES AND CONSENTS

 

Seller needs to obtain Consents with respect to the following:

 

1.             Gaithersburg Lease.

 

2.             Lease Agreement last signed 12/3/99 between GreatAmerican Leasing
Corporation and Seller, including the purchase option therein.

 

3.             Lease Agreement No. E608678, Schedule No,. 00240, between Avaya
Financial Services and Seller, including the purchase option therein.

 

4.             Software License Agreement dated as of July 24, 2000, between
printCafe Systems, Inc., and Seller, including Attachment 1.1, Attachment 1.2,
and Addendum – Other Terms and Conditions.

 

5.             Consent of ONSS Board of Directors.

 

6.             Consent of Wachovia (formally First Union) Bank in the form
already provided to Seller prior to Closing.

 

7.             Consent to assignment for Heidelberg Service Contract.

 

8.             Release from Branch Banking & Trust relating to a financing
statement filed by Commerce Bank, in the form provided to Seller prior to
Closing.

 

62

--------------------------------------------------------------------------------


 

SCHEDULE 3.5(a)

 

CERTAIN PERMITTED REAL ESTATE ENCUMBRANCES

 

1.             Gaithersburg Lease.

 

SCHEDULE 3.5(b)

 

PERMITTED NON-REAL ESTATE ENCUMBRANCES

 

1.             None.

 

SCHEDULE 3.11(b)

 

GAITHERSBURG GOVERNMENT AUTHORIZATIONS

 

1.             Maryland business license.

 

SCHEDULE 3.14(a)

 

CERTAIN GAITHERSBURG CONTRACTS

 

1.             None.

 

63

--------------------------------------------------------------------------------


 

SCHEDULE 3.14(b)

 

MATERIAL GAITHERSBURG CONTRACTS

 

1.             Potentially only — Purchase Order #RV39544 dated 02-01-00 from
Lockheed Martin Corporation to Seller.

 

2.             Potentially only — Order for Supplies or Services #263-00056485
-00-BPA/G dated 05/10/02 from various Institutes of NIH to Seller.

 

3.             Lease Agreement last signed 12/3/99 between GreatAmerican Leasing
Corporation and Seller, including the purchase option therein.

 

4.             Lease Agreement No. E608678, Schedule No,. 00240, between Avaya
Financial Services and Seller, including the purchase option therein.

 

5.             Heidelberg Service Contract 700006240 for Heidelberg QuickMaster
DI 46-4 (PLUS VERSION) 991225, Serial No. 991225.

 

64

--------------------------------------------------------------------------------


 

SCHEDULE 3.14(c)

 

EXCEPTIONS

 

1.             See Schedule 3.2(c) re required Consents.

 

SCHEDULE 3.14(d)

 

EXCEPTIONS

 

1.             None.

 

SCHEDULE 3.17(b)

 

EXCEPTIONS

 

1.             None.

 

SCHEDULE 3.18

 

SOFTWARE CONTRACTS

 

1.             See Schedule 2.1(c).

 

SCHEDULE 3.19

 

SELLER’S BROKERS OR FINDERS

 

1.             Invoice from Judd Hill of Blue Star Capital for finder’s fees.

 

SCHEDULE 5.8

 

RETAINED ACTIVE EMPLOYEES

 

1.             Takia Fagans

2.             Kenneth Minor

 

65

--------------------------------------------------------------------------------


 

SCHEDULE 7.1(b)

 

ACTIVE EMPLOYEES TO BE OFFERED EMPLOYMENT BY BUYER

 

1.             Active Employees to be offered employment by Buyer:

 

Altman, Stuart

Barnett, Albert

Broomall, Donald

Broomall, Tony

Edlund, Paul

LeBlanc, Michael

Perlman, Edward

Pusateri, Robert

Reynolds, Theodore

Saah, Jan

Wells, James

Whisman, Joe

 

2.             Active Employees to be offered employment by Buyer, but at a
reduced rate of pay:

 

Anthony, Robert

Frost, Melva

Remington, Louis

 

66

--------------------------------------------------------------------------------


 

SCHEDULE 7.8(a)(i)

 

SHARED CUSTOMERS

 

 

1.             The Shared Customers are those marked with an asterick on the
lists of Existing Customers set forth on Schedule 7.8(a)(v).

 

67

--------------------------------------------------------------------------------


 

SCHEDULE 7.8(a)(v)

EXISTING CUSTOMERS

1.     The Existing Customers are the following:

 

Rep:
Barnett
Custno

 

Company

 

Rep:
Pearlman
Custno

 

Company

 

Rep:
Broomall
Custno

 

Company

 

AES001

 

AES Corporation

*

AES001

 

AES Corporation

*

AC&001

 

Ault Clark & Assoc., LTD

 

AGM001

 

American Gear Manufacturer’s Assn

 

AGO001

 

Agora Publishing

 

ACD001

 

Alexandria Country Day School

 

AHA001

 

American Heart Association

 

AOC001

 

Association of Community Cancer Centers

 

APR001

 

Ansco Printing

 

ALI002

 

Alignment Strategies

*

ARE002

 

Ambrosia Grille

 

ASC001

 

Aspen Systems Corporation

 

ASI002

 

American Society Interior Designers

 

ART003

 

Art Litho

 

AWC001

 

Austin Weston Center

 

CAP001

 

Capital Educators

*

ASC003

 

All Saints Catholic Church

 

BFF001

 

Best Friends Foundation

 

CCC002

 

Core Communications Corp.

 

BWC001

 

Business Wire Corp., Inc.

 

BSC002

 

Bay Saver, Corp.

 

EMA001

 

Envelope Manufacturers Association

 

CD&002

 

Cline Davis & Mann, Inc.

 

BSY001

 

BAE Systems

 

FAA001

 

FAA

 

CES001

 

Archstone-Smith

*

CAC001

 

CACI

 

FAA002

 

FAA - New England Region

 

CES003

 

Charles E. Smith Commercial Realty

*

CAM001

 

Community Associations Management

 

FP&001

 

Florida Power & Light Company

 

CFF001

 

Cystic Fibrosis Foundation

 

CAT001

 

Chemical Automation Technology

 

HER001

 

Hospitality Education Resource

 

CFS001

 

Consortium for School Networking

 

CHO001

 

Charleston Properties

 

HER002

 

HERO

 

CIN006

 

Cover, Inc

 

CIN003

 

Concepts, Inc.

 

HGY001

 

Hills Gymnastics

 

CSP002

 

Cystic Fibrosis Services

 

COC001

 

Camp Olympia Country Day School

 

HHM001

 

Howard Hughes Medical Institute

*

DII001

 

Dimensions International

 

D&P001

 

Designers & Planners

 

HSP001

 

Head Start Publications

*

DLM001

 

DC Life Media

 

DBI001

 

Dragon Bridge, Inc.

 

IAC001

 

Intl. Anti-Counterfeiting Coalition

*

FM187

 

NCQA

 

DCC003

 

Discovery Creek Children’s Museum

 

IGR002

 

Immix Group

 

FM225

 

Reznick Fedder & Silverman

*

DCI001

 

Digital Color Ink

 

INT010

 

Intellibridge Corporation

 

FMC003

 

Fraunhofer MD, Center for Experimental Software

 

EFT001

 

Eastcoast Fundraising t/a Jeanne’s

 

JLC001

 

Johnston, Lemon Co., Inc.

 

HAS001

 

Hastings Group

 

EXP001

 

EXPERIS

 

MCO005

 

MH Concepts

 

HCH001

 

Harvest Church

 

FUT001

 

Futrex

 

MEM002

 

MYER-EMCO

*

HLC001

 

Healthcare Leadership Council

 

GSA001

 

GSA/FSS

 

MIS001

 

Missaticum

 

ICG001

 

Infinity Conference Group

 

HNS001

 

Hughes Network Systems

 

NCI002

 

NCIIA - National Collegiate

*

IEC001

 

Independent Electrical Contractors

*

HPI001

 

Hewlett Packard, Inc.

 

 

68

--------------------------------------------------------------------------------


 

NCS001

 

National Corrugated Steel Pipe Association

*

INF001

 

Inform Business Systems Inc

 

ICH001

 

Interfaith Chapel

 

NCS002

 

National Center for State Courts

*

ISM001

 

Information Systems Marketing, Inc.

*

IRR001

 

Investor Responsibility Research

 

NEM001

 

National Electrical Manufacturer

*

MHM002

 

M. H. Meyerson & Co., Inc.

 

JG&001

 

JL Gainer & Associates

 

NHA001

 

National Healthcare Anti-Fraud Assn

*

MLA002

 

Maxsell Lawn and Landscaping

 

LIN002

 

LKC, Inc.

 

NHA002

 

NHCAA-Institute for Health Care

*

MLD001

 

Marriott Lodging Design & Production Svcs.

 

LOC005

 

Lockheed Martin

 

NRA001

 

NRA Institute for Legislative Actio

*

MWM001

 

Moms With a Mission

 

LOC006

 

Lockheed Martin Corp

 

PNA001

 

National Associaton of PIA

 

NAD001

 

National Automobile Dealers

 

LOC007

 

Lockheed Martin

 

PTI001

 

Pal Tech, Inc.

*

NIH001

 

National Institute of Health

 

LTC001

 

Long Term Care Planning Services, Inc.

 

RRU001

 

River Road Unitarian Church

 

NRI001

 

National Reprographics, Inc.

 

MBS001

 

MAC Business Solutions

 

SFH002

 

Society for Human Resource Management

*

NWM001

 

Nigeria Whispers Magazine

 

MCO002

 

MGM Communications

 

SMD001

 

Synectics for Mgmt Decisions, Inc.

*

PCC005

 

Pohanka Collision Center

 

MMA001

 

Most Mail

 

SMW001

 

Sugarloaf Mountain Works

 

PE&001

 

Pharmaceutical Education & Research Institute

*

MPR001

 

Minuteman Press

 

TAS001

 

The Ad Store

 

PPI002

 

Print Promotions, Inc.

 

MST001

 

Management Support Technology, Inc.

 

TEP001

 

The Export Practitioner

 

PRI006

 

PricewaterhouseCoopers

 

NMB001

 

NEA Member Benefits

 

TMC001

 

The Mills Corporation

*

RFS001

 

Reznik, Fedder & Silverman

*

QCR001

 

Quartermaine Coffee Roasters

 

TTR001

 

The Trademark Register

 

SBS001

 

Swidler Berlin Shereff Friedman LLP

 

RHD001

 

Rockville Harley Davidson

 

TWI002

 

Tropic Wash Inc

 

SCB003

 

St. Charles Borromeo Parish

 

RTI001

 

Realty Tools, Inc.

 

ULI001

 

Urban Land Institute

*

SJT001

 

St. John the Apostle R.C. Church

 

SBS002

 

Small Business Success, Inc.

 

WSC001

 

Washington Shakespeare Company

 

SLS001

 

Sylvan Learning Systems, Inc.

 

SEX001

 

Staff Xpress

 

 

 

Kenny’s Jewelry Repair

 

SRO001

 

Shulman Rogers Gandal Pordy

 

SJE001

 

St. John’s Episcopal School

 

 

 

 

 

STC001

 

St. Theresa Church

 

SWI002

 

Sue Widome

 

 

 

Totals

 

TAF001

 

The Assoc. for Research in Vision and Opthamology

 

TCB001

 

The Chesapeake Biological Lab.

 

 

 

 

 

TCO001

 

The Diocese of Arlington

 

TCC006

 

The Campagna Center

 

 

 

 

 

TMC001

 

The Mills Corporation

*

TTR001

 

The Trademark Register

 

 

 

 

 

TTR001

 

The Trademark Register

 

UAR001

 

Under Armour

 

 

 

 

 

 

 

 

 

UEF001

 

Ummah Endowment Fund

 

 

 

 

 

 

 

 

 

WAN001

 

WANADA

 

 

 

 

 

 

 

 

 

WES001

 

Westat

 

 

 

 

 

 

 

 

 

ZII001

 

Zylab International Inc

 

 

69

--------------------------------------------------------------------------------


 

EXHIBIT 2.5

 

ALLOCATION OF PURCHASE PRICE

 

In accordance with IRS Form 8594:

 

(a)

 

Classes I to V assets (inclusive)

—

$

1,325,000

 

(a)

 

Class VI assets

—

$

50,000

 

(b)

 

Class VII assets

—

$

50,000

 

 

 

Total

 

$

1,425,000

 

 

EXHIBIT 2.7(a)(i)

 

GAITHERSBURG LEASE ASSIGNMENT

 

The Gaithersburg Lease Assignment shall be in the form attached hereto and
incorporated herein.

 

EXHIBIT 2.7(a)(ii)

 

BILL OF SALE

 

The Bill of Sale shall be in the form attached hereto and incorporated herein.

 

EXHIBIT 2.7(a)(iii)

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

The Assignment and Assumption Agreement shall be in the form attached hereto and
incorporated herein.

 

EXHIBIT 2.7(a)(v)

 

SECURITY AGREEMENT

 

The Security Agreement shall be in the form attached hereto and incorporated
herein.

 

70

--------------------------------------------------------------------------------


 

EXHIBIT 2.7(a)(vi)

 

LENDER SUBORDINATION AGREEMENT

 

The Lender Subordination Agreement (both the Subordination of Debt Agreement and
the lien subordination letter) shall be in the forms attached hereto and
incorporated herein.

 

EXHIBIT 2.7(b)(i)

 

PROMISSORY NOTE

 

The Promissory Note shall be in the form attached hereto and incorporated
herein.

 

71

--------------------------------------------------------------------------------